                                                                        1


 1
                      UNITED STATES DISTRICT COURT
 2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
 3

 4    UNITED STATES OF AMERICA,

 5              PLAINTIFF,               CASE NO.     CR-16-00373-EJD

 6        VS.                            SAN JOSE, CALIFORNIA

 7    GOYKO KUBUROVICH AND KRISTEL       OCTOBER 9, 2018
      KUBUROVICH,
 8                                       PAGES 1 - 57
                DEFENDANTS.
 9

10
                        TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE EDWARD J. DAVILA
                      UNITED STATES DISTRICT JUDGE
12
                           A-P-P-E-A-R-A-N-C-E-S
13

14    FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
                              BY:   SCOTT SIMEON
15                                  JEFF SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
16                            SAN JOSE, CALIFORNIA 95113

17
      FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
18    GOYKO:                  BY:   J. DAVID NICK
                              345 FRANKLIN STREET
19                            SAN FRANCISCO, CALIFORNIA 94102

20   FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
     KRISTEL:                 BY:   ZENIA K. GILG
21                            SAUSALITO PLAZA
                              1505 BRIDGEWAY, SUITE 103
22                            SAUSALITO, CALIFORNIA 94965

23    OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                   CERTIFICATE NUMBER 8074
24

25        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
     TRANSCRIPT PRODUCED WITH COMPUTER.


                      UNITED STATES COURT REPORTERS
                                                                                    2


           1   SAN JOSE, CALIFORNIA                           OCTOBER 9, 2018

           2                          P R O C E E D I N G S

01:36PM    3        (COURT CONVENED AT 1:36 P.M.)

01:36PM    4             THE COURT:    LET'S CALL 16-373, THIS IS UNITED STATES

01:36PM    5   VERSUS GOYKO KUBUROVICH AND KRISTEL KUBUROVICH.      IF I COULD

01:36PM    6   HAVE THE APPEARANCES, PLEASE.

01:36PM    7             MR. SIMEON:    GOOD AFTERNOON, YOUR HONOR.

01:36PM    8   SCOTT SIMEON ON BEHALF OF THE UNITED STATES.

01:36PM    9             THE COURT:    THANK YOU.

01:36PM   10             MR. SCHENK:    AND JEFF SCHENK.    GOOD AFTERNOON.

01:37PM   11             THE COURT:    GOOD AFTERNOON.

01:37PM   12             MR. NICK:    GOOD AFTERNOON, YOUR HONOR.     DAVID NICK

01:37PM   13   FOR GOYKO KUBUROVICH WHO IS PRESENT OUT OF CUSTODY.

01:37PM   14             THE COURT:    GOOD AFTERNOON.

01:37PM   15             MS. GILG:    AND GOOD AFTERNOON.     ZENIA GILG, AND I'M

01:37PM   16   APPEARING ON BEHALF OF MS. KUBUROVICH.      AND I APOLOGIZE, I

01:37PM   17   BELIEVE I'M OVER BEING CONTAGIOUS.

01:37PM   18             THE COURT:    WELL, THAT'S WHY WE HAVE MICROPHONES.

01:37PM   19             MS. GILG:    YOU'LL HAVE TO LISTEN VERY CAREFULLY.

01:37PM   20             THE COURT:    THIS IS OUR CONTINUED HEARING REGARDING

01:37PM   21   RULE 29 MOTIONS.

01:37PM   22       LET ME INDICATE THAT I DID RECEIVE OCTOBER 4TH, I THINK

01:37PM   23   WAS THE FILING DATE, OF DOCUMENT 135, WHICH WAS THE DEFENDANT'S

01:37PM   24   REPLY TO 131 WHICH WAS THE UNITED STATES RESPONSE TO THE

01:37PM   25   DEFENDANT'S MOTION FOR JUDGMENT OF ACQUITTAL.



                                  UNITED STATES COURT REPORTERS
                                                                                 3


01:37PM    1       ARE THERE ANY OTHER DOCUMENTS THAT COUNSEL WISH TO DRAW MY

01:37PM    2   ATTENTION TO BEFORE WE GO FURTHER?

01:37PM    3             MR. NICK:    NO, YOUR HONOR.   OTHER THAN JUST A FORMAL

01:37PM    4   JOINDER ON WHAT MS. GILG FILED ON BEHALF OF GOYKO KUBUROVICH.

01:37PM    5             THE COURT:   ALL RIGHT.    THANK YOU.

01:38PM    6             MS. GILG:    YOUR HONOR, THAT INCLUDES DOCUMENT 120

01:38PM    7   WHICH WAS THE ORIGINAL?

01:38PM    8             THE COURT:   YES.   THE ORIGINAL, YES.   ALL RIGHT.

01:38PM    9   WELL, I'VE READ AND REVIEWED, AS I'VE INDICATED, 135, 131, AND

01:38PM   10   THE ORIGINAL MOTION.   I KNOW I ALSO RECEIVED SOME INITIAL

01:38PM   11   COMMENTS ABOUT THE EVIDENCE, BUT THE COURT DID RESERVE RULING.

01:38PM   12   THE JURY HAS SPOKEN AS TO THEIR FINDINGS.

01:38PM   13       MS. GILG, WOULD YOU LIKE TO BE HEARD FURTHER AS TO YOUR

01:38PM   14   MOTION?

01:38PM   15             MS. GILG:    I WOULD, YOUR HONOR.

01:38PM   16             THE COURT:   CERTAINLY.

01:38PM   17             MS. GILG:    MY RECOLLECTION WHEN WE BROUGHT THE RULE

01:38PM   18   29, AND AGAIN, THIS IS AS TO PRETENDING LIKE THE JURY VERDICT

01:38PM   19   DIDN'T COME.   THIS WAS -- YOU KNOW, WE'RE NOT LOOKING FORWARD.

01:38PM   20   WE'RE LOOKING BACK TO THE POINT WHERE THE RULE 29 WAS MADE.

01:38PM   21             THE COURT:   THAT'S RIGHT.     THE MOTION IS BEING HEARD

01:38PM   22   ON THE EVIDENCE AT THE STATE -- THE STATE OF THE EVIDENCE AT

01:38PM   23   THE TIME THE MOTION WAS MADE WHICH WAS AT THE CONCLUSION OF THE

01:38PM   24   GOVERNMENT'S CASE.

01:38PM   25             MS. GILG:    CORRECT.   AND I HAD ASKED AT THAT TIME



                                 UNITED STATES COURT REPORTERS
                                                                                  4


01:38PM    1   FOR THE COURT TO FOCUS ON COUNT TWO, THE CONCEALMENT OF ASSETS,

01:39PM    2   BECAUSE I THOUGHT THAT THAT ONE WAS PARTICULARLY WEAK.

01:39PM    3       AND, OF COURSE, WE WERE ASKED TO CONSIDER WHAT THE JURY

01:39PM    4   DID BUT JURIES DO WHAT THEY DO, BUT I STILL BELIEVE THAT THAT

01:39PM    5   COUNT IS EXTREMELY WEAK.

01:39PM    6       IF I ONLY COULD SAY ONE WORD GIVEN THE STATE OF MY VOICE

01:39PM    7   THAT WORD WOULD BE MCCORMICK, AND THAT'S THE CASE OF UNITED

01:39PM    8   STATES VERSUS MCCORMICK.    IT'S A NINTH CIRCUIT CASE.   WE CITE

01:39PM    9   IT IN OUR BRIEF.   IT IS STILL GOOD LAW.    IT'S A CONCEALMENT

01:39PM   10   CASE INVOLVING A WIFE WHO WAS A PARTY TO THE PETITION.

01:39PM   11       IN THAT CASE THE COURT FOUND THAT THERE WAS INSUFFICIENT

01:39PM   12   EVIDENCE TO ESTABLISH THAT HIS WIFE WHO SIGNED THE PETITION WHO

01:39PM   13   WAS INVOLVED IN THE, IN THE -- WHO WAS AWARE OF THE ASSETS THAT

01:39PM   14   WERE NOT DISCLOSED, AND AS A MATTER OF FACT SIGNED ON A CHECK

01:39PM   15   OF THIS CHECKING ACCOUNT THAT THE HUSBAND CREATED, WHO ADMITTED

01:40PM   16   THAT SHE WAS AWARE OF THE ENTIRE SCHEME, THE COURT FOUND

01:40PM   17   INSUFFICIENT EVIDENCE BECAUSE THERE WAS NO EVIDENCE THAT THIS

01:40PM   18   WOMAN KNEW WHAT WAS CONTAINED IN THE PETITION THAT SHE SIGNED.

01:40PM   19             THE COURT:    AND THAT WAS INTERESTING FOR ME TO LOOK

01:40PM   20   AT THAT CASE, AND THERE WAS ANOTHER CASE THAT WAS CITED ALSO

01:40PM   21   REGARDING INSUFFICIENCY, REGARDING KNOWLEDGE.

01:40PM   22       AND I WAS -- I THOUGHT TO INQUIRE OF YOU ABOUT THE

01:40PM   23   DISTINCTION OF THE FACTS THERE AND YOUR CLIENT'S PARTICIPATION

01:40PM   24   OR LACK OF PARTICIPATION IN THE EVENTS HERE.

01:40PM   25       IT APPEARED TO ME -- I'LL JUST USE THIS WORD "PASSIVE"



                                  UNITED STATES COURT REPORTERS
                                                                                5


01:40PM    1   JUST FOR DISCUSSION PURPOSES.     IT WOULD APPEAR THAT IN THE

01:40PM    2   MCCORMICK CASE THE WIFE HAD A MORE PASSIVE ROLE, SHALL WE SAY,

01:40PM    3   IN THAT BANKRUPTCY.    SHE SIGNED, SHE HAD KNOWLEDGE.

01:40PM    4       AND HERE AS I LOOK AT THIS, AND THIS IS WHAT I'M EAGER TO

01:40PM    5   HAVE YOU SPEAK ABOUT, IT APPEARS THAT YOUR CLIENT WAS INVOLVED,

01:41PM    6   THE EVIDENCE SHOWS, I THINK, THAT SHE WAS INVOLVED IN NUMEROUS

01:41PM    7   FINANCIAL TRANSACTIONS, SOME WOULD SAY SOPHISTICATED

01:41PM    8   TRANSACTIONS FOR A WOMAN OF HER TENDER YEARS THAT YOU POINT OUT

01:41PM    9   I THINK IN YOUR PLEADINGS SHE WAS 19.

01:41PM   10       AND THERE IS EVIDENCE OF THESE TRANSACTIONS, SIGNING DEEDS

01:41PM   11   OF TRUST FOR A LOAN, HAVING HER NAME PUT DOWN FOR SIGNATOR FOR

01:41PM   12   NATA AND DESTRO AND HER INVOLVEMENT IN THOSE PRIMARY SIGNATORS,

01:41PM   13   THOSE TYPES OF THINGS, AND THEN THE MULTIPLE TRANSACTIONS, THE

01:41PM   14   MOVING OF MONEY BETWEEN ACCOUNTS AT DIFFERENT TIMES.    THAT

01:41PM   15   SEEMS TO SUGGEST A LITTLE BIT MORE INVOLVEMENT THAN THE

01:41PM   16   MCCORMICK CASE.   SO I'M EAGER TO HEAR FROM YOU ABOUT THAT.

01:41PM   17             MS. GILG:    YOUR HONOR, THAT MIGHT INDICATE MORE

01:41PM   18   INVOLVEMENT IN THE TRANSACTIONS THAT UNDERLINED A SCHEME

01:41PM   19   THAT -- AND I DON'T WANT TO STEP ON MY COLLEAGUE'S TOES.

01:42PM   20             THE COURT:    NO, NO.   RIGHT.

01:42PM   21             MS. GILG:    -- BUT A SCHEME THAT MY CLIENT'S FATHER

01:42PM   22   HAD DEVISED, BUT THERE IS NO KNOWLEDGE THAT ANY OF THIS WAS

01:42PM   23   USED IN A BANKRUPTCY FRAUD -- I MEAN IN A BANKRUPTCY CASE.

01:42PM   24   THAT'S THE THING THAT IS COMPLETELY MISSING FROM THIS CASE IS

01:42PM   25   KNOWLEDGE THAT THERE WAS EVEN A BANKRUPTCY PROCEEDING.



                                 UNITED STATES COURT REPORTERS
                                                                                 6


01:42PM    1       THE GOVERNMENT PRESENTED NO EVIDENCE THAT MY CLIENT WAS AT

01:42PM    2   ANY MEETINGS WHERE BANKRUPTCY WAS DISCUSSED, THAT SHE WAS EVER

01:42PM    3   ASKED ABOUT A BANKRUPTCY, THAT SHE WAS PART OF ANY OF THE

01:42PM    4   DOCUMENTS THAT WERE SIGNED IN THE BANKRUPTCY.

01:42PM    5       SO FIRST JUST TALKING ABOUT KNOWLEDGE, AND I WILL GO BACK

01:42PM    6   AND TALK ABOUT INTENT AS WELL BECAUSE THAT'S THE SECOND PART OF

01:42PM    7   IT, BUT I DON'T EVEN KNOW HOW WE GET THERE UNDER MCCORMICK WHEN

01:42PM    8   THE COURT FOUND THAT THE WOMAN WHO SIGNED THE PETITION HAD NO

01:42PM    9   KNOWLEDGE OF WHAT ASSETS WERE CONTAINED IN THAT PETITION, AND,

01:42PM   10   THEREFORE, COULD NOT BE CONCEALING THE ASSETS.

01:43PM   11       IN WHITE, WHICH IS THE CASE THAT MCCORMICK RELIES ON, THAT

01:43PM   12   WOMAN HAD LEFT OUT HER LIFE INSURANCE POLICY ON THAT PETITION.

01:43PM   13   AND THE JUDGE SAID, WELL, THERE'S NO EVIDENCE THAT SHE KNEW

01:43PM   14   THAT IT WAS LEFT OUT.

01:43PM   15       SO HERE THERE'S ZERO EVIDENCE NOT ONLY, NUMBER ONE, THAT,

01:43PM   16   MR. --

01:43PM   17             THE COURT:    SHE WAS -- IN WHITE, SHE WAS A

01:43PM   18   CO-PETITIONER, I THINK.

01:43PM   19             MS. GILG:     SHE WAS A CO-PETITIONER.

01:43PM   20             THE COURT:    AND THE EVIDENCE WAS THAT SHE HADN'T

01:43PM   21   READ THE APPLICATION.

01:43PM   22             MS. GILG:     YEAH, SHE HADN'T READ THE -- OR THAT --

01:43PM   23   BUT SHE SIGNED IT.

01:43PM   24             THE COURT:    RIGHT.

01:43PM   25             MS. GILG:     BUT WE HAVE SO MANY LEVELS OF KNOWLEDGE



                                UNITED STATES COURT REPORTERS
                                                                                   7


01:43PM    1   HERE.

01:43PM    2                THE COURT:   SO LET ME TELL YOU I'M GOING TO POSE TO

01:43PM    3   THE GOVERNMENT WHAT IS THEIR BEST ARGUMENT TO ESTABLISH

01:43PM    4   KNOWLEDGE.    I UNDERSTAND YOUR COMMENTS THAT IT COULD LOOK FROM

01:43PM    5   A HIGH VIEW, IT COULD BE THAT THESE, I CALL THEM SOPHISTICATED

01:43PM    6   FINANCIAL TRANSACTIONS, SUGGEST SOME CONDUCT, THERE WAS A

01:43PM    7   REASON FOR THEM.    AND YOU MIGHT ARGUE THAT, WELL, THAT WAS HER

01:43PM    8   FATHER'S DOING, HER FATHER SET IT ALL UP, HER FATHER USED HER

01:44PM    9   AS A STRAW PERSON TO DO THIS.

01:44PM   10       BUT WHAT I HEAR YOU SAYING IS BUT EVEN IF YOU ACCEPT THAT,

01:44PM   11   JUDGE, WHERE IS THE FACT THAT SHE ACTUALLY HAD KNOWLEDGE THAT

01:44PM   12   THIS WAS ALL GOING TO BE DONE NOT PERHAPS FOR MEDILEAF, WHICH I

01:44PM   13   SUPPOSE AN INFERENCE COULD BE DRAWN THAT THIS WAS ALL ENGAGED

01:44PM   14   FOR MEDILEAF, BUT THAT IT WAS CONDUCTED AND ENGAGED IN TO

01:44PM   15   CONCEAL IN THE BANKRUPTCY FILING.

01:44PM   16       IT CERTAINLY PROVIDED AN AVENUE TO DO THAT.       I DON'T THINK

01:44PM   17   THAT YOU WOULD QUARREL WITH THAT, THE CREATION OF THESE

01:44PM   18   TRANSACTIONS AND THE MOVEMENTS, THEY SEEM TO SUGGEST SOMETHING

01:44PM   19   IRREGULAR.

01:44PM   20                MS. GILG:    WELL, REMEMBER THE AIDING AND ABETTING

01:44PM   21   STATUTE REQUIRES THAT A PERSON DO MORE THAN JUST FACILITATE THE

01:44PM   22   FRAUD, OKAY?

01:44PM   23       AND THERE'S ANOTHER REALLY INTERESTING CASE, YOUR HONOR,

01:44PM   24   ON THIS TOPIC, AND WE CITE IT IN OUR BRIEF, AND THAT'S THE

01:45PM   25   UNITED STATES VERSUS KNIGHT.      AND ALTHOUGH THAT'S NOT A NINTH



                                   UNITED STATES COURT REPORTERS
                                                                                8


01:45PM    1   CIRCUIT CASE, IT'S AN EIGHTH CIRCUIT CASE, AND IT HAS A LOT OF

01:45PM    2   SIGNIFICANT INFORMATION CONTAINED IN THAT CASE.

01:45PM    3       AND AS AN OVERVIEW, WHAT THAT COURT FOUND WHICH WAS VERY

01:45PM    4   INTERESTING IS THAT THE DEFENDANT IN THAT CASE WAS THE LAWYER

01:45PM    5   WHO FILED THE BANKRUPTCY PETITION, AND I DON'T KNOW IF THE

01:45PM    6   COURT HAS READ THAT CASE BECAUSE IT'S VERY LENGTHY, AND YOU

01:45PM    7   WANT TO TALK ABOUT SOPHISTICATED REAL ESTATE TRANSACTIONS,

01:45PM    8   THERE'S A LOT GOING ON IN THAT CASE.

01:45PM    9       AND THIS LAWYER IS NOT ONLY HELPING TO FACILITATE THE

01:45PM   10   SOPHISTICATED TRANSACTIONS, BUT HE -- THERE WAS E-MAILS.   AND I

01:45PM   11   KNOW THE GOVERNMENT SAID, WELL, THERE'S NEVER E-MAILS.   WELL,

01:45PM   12   IN THIS CASE THERE WERE E-MAILS FROM THE LAWYER TO THE DEBTOR

01:45PM   13   SAYING, HEY, IF YOU DO THIS, THEN WE CAN HIDE YOUR ASSETS FROM

01:45PM   14   CREDITORS.   NOW, THIS IS ALL BEFORE THE BANKRUPTCY FILING,

01:45PM   15   THESE PARTICULAR -- SOME OF THESE E-MAILS.

01:46PM   16       HE ALSO HAD, HE HAD SALES COME THROUGH HIS IOLTA ACCOUNT

01:46PM   17   AND THEN HE WOULD PAY THE DEBTOR'S DEBTS OUT OF THAT SAYING,

01:46PM   18   AGAIN, THIS IS GOING TO PROTECT YOU FROM YOUR CREDITORS KNOWING

01:46PM   19   THAT YOU HAVE MONEY.

01:46PM   20       HE HELPED SET UP ANOTHER COMPANY THAT RIGHT BEFORE, I

01:46PM   21   THINK DAYS BEFORE THE BANKRUPTCY FILING, AND HE SET IT UP SO

01:46PM   22   THAT THERE WOULD BE AN ENTITY FOR FUNDS THAT WERE COMING IN

01:46PM   23   FROM ONE OF THE REAL ESTATE SALES.

01:46PM   24       SO HE WAS REALLY INVOLVED IN ALL OF THESE ASPECTS OF IT,

01:46PM   25   AND THEN HE WAS THE ATTORNEY WHO FILED THE BANKRUPTCY PETITION



                                 UNITED STATES COURT REPORTERS
                                                                                9


01:46PM    1   AND THE SCHEDULES.

01:46PM    2       SO THIS INDIVIDUAL, THOUGH, IT WAS FOUND THAT, WELL, MAYBE

01:46PM    3   HE DID ALL OF THESE THINGS THAT -- IN ORDER TO PROTECT AGAINST

01:46PM    4   CREDITORS WHO WERE AFTER THE DEBTOR, BUT IT WASN'T IN

01:46PM    5   ANTICIPATION.   THERE WAS NO EVIDENCE THAT HE DID THAT IN

01:46PM    6   ANTICIPATION OF THE BANKRUPTCY FILING.

01:46PM    7       AND THAT WAS -- AGAIN, I THINK IT ENDED UP BEING A NEW

01:47PM    8   TRIAL MOTION, BUT AGAIN, IT WAS FOR INSUFFICIENT EVIDENCE OF

01:47PM    9   THE PARTY'S INTENT AND KNOWLEDGE.

01:47PM   10       SO WHEN YOU HAVE A SITUATION WHERE WE HAVE NO KNOWLEDGE,

01:47PM   11   NO EVIDENCE OF ANY KNOWLEDGE OF A BANKRUPTCY PROCEEDING, LET

01:47PM   12   ALONE ANY KNOWLEDGE OF WHAT WAS INCLUDED ON THE BANKRUPTCY

01:47PM   13   DOCUMENTS.   EVEN IF YOU CAN SAY SHE KNEW THERE WAS A BANKRUPTCY

01:47PM   14   PETITION, WHICH I DON'T KNOW HOW YOU POSSIBLY CAN UNDER THESE

01:47PM   15   FACTS, THERE WAS NO EVIDENCE.   BUT EVEN IF YOU COULD SAY THAT

01:47PM   16   SHE'S THE DAUGHTER SO SHE SHOULD HAVE KNOWN -- I DON'T EVEN

01:47PM   17   KNOW IF YOU COULD SAY SHE SHOULD HAVE KNOWN, BUT SHE KNEW --

01:47PM   18   THERE'S NO EVIDENCE THAT SHE EVER LOOKED AT THAT PETITION THAT

01:47PM   19   SHE KNEW WHAT HER FATHER INCLUDED ON THAT PETITION OR NOT.

01:47PM   20       SHE NEVER SIGNS IT.    NO LAWYER CAME IN AND SAID, OH, YEAH,

01:47PM   21   SHE WAS THERE WHEN WE PREPARED THIS PETITION.

01:47PM   22       NO ONE SAID THAT SHE WAS PRESENT AT ANY MEETINGS THAT

01:47PM   23   RELATED TO THE BANKRUPTCY.   AND THEN SHE WOULD ALSO HAVE TO

01:48PM   24   KNOW THAT THE PROPERTY THAT HE LEFT OUT WAS PART OF WHAT SHOULD

01:48PM   25   HAVE BEEN PART OF HIS ESTATE.   SO SHE WOULD HAVE HAD TO HAVE



                                 UNITED STATES COURT REPORTERS
                                                                                 10


01:48PM    1   KNOWLEDGE OF ALL OF THOSE THREE THINGS, AND THAT IS JUST WHEN

01:48PM    2   YOU'RE CONSIDERING THE PRINCIPAL'S LIABILITY.

01:48PM    3       THEN YOU GO ON TO AIDING AND ABETTING WHICH REQUIRES A

01:48PM    4   WHOLE OTHER REALM OF KNOWLEDGE, AND THAT'S KNOWING THAT THE

01:48PM    5   INFORMATION IS BEING WITHHELD.     AGAIN, THERE'S JUST NOTHING

01:48PM    6   THAT INDICATES THAT SHE KNEW ANYTHING ABOUT THE BANKRUPTCY

01:48PM    7   PROCEEDINGS.

01:48PM    8       SO IF YOU HAVE NO KNOWLEDGE THERE'S A PROCEEDING, NO

01:48PM    9   KNOWLEDGE WHAT IS INCLUDED IN THE SCHEDULE, NO KNOWLEDGE OF

01:48PM   10   WHAT THE DEBTOR IS INCLUDING AS HIS ASSETS, YOU JUST HAVE NO

01:48PM   11   KNOWLEDGE OF THE AVENUE IN WHICH THE CONCEALMENT IS SUPPOSED TO

01:48PM   12   BE MADE.

01:48PM   13       NOW, ASSUMING, AND I DON'T BELIEVE THERE'S ANY EVIDENCE OF

01:48PM   14   THIS EITHER, BUT ASSUMING THAT SHE SAID, WELL, OKAY, I'LL DO

01:48PM   15   THIS, DAD, SO THAT WE CAN PROTECT THESE ASSETS AGAINST LAWSUITS

01:49PM   16   OR PEOPLE WHO MIGHT COME AFTER US IN A CIVIL ACTION, THAT'S NOT

01:49PM   17   152, AND I THINK THAT THAT'S WHAT KNIGHT MAKES VERY CLEAR IS

01:49PM   18   THAT 152 REQUIRES THAT THERE BE AN INTENT TO CONCEAL FOR THE

01:49PM   19   PURPOSES OF DEFRAUDING THE BANKRUPTCY.

01:49PM   20              THE COURT:    SO YOU'RE ARGUING THERE'S NO DIRECT

01:49PM   21   EVIDENCE OF ANY OF THIS.     I THINK THE GOVERNMENT CONCEDES THAT

01:49PM   22   IN THEIR MOTIONS.

01:49PM   23              MS. GILG:    I'M SAYING THERE'S NO CIRCUMSTANTIAL,

01:49PM   24   THERE'S NO CIRCUMSTANTIAL EVIDENCE TO SUPPORT --

01:49PM   25              THE COURT:    WELL, THERE IS CIRCUMSTANTIAL EVIDENCE



                                   UNITED STATES COURT REPORTERS
                                                                                    11


01:49PM    1   OF SOME OF THESE THINGS.    I GUESS WHAT I'M ASKING YOU TO DO IS

01:49PM    2   TO TELL ME WHY WHEN A JUROR, A RATIONAL JUROR LOOKS AT THIS,

01:49PM    3   WHY IT CAN'T BE TIED IN TOGETHER?    I GUESS THAT'S THE ANALYSIS.

01:49PM    4              MS. GILG:    BECAUSE THERE'S NO CIRCUMSTANTIAL

01:49PM    5   EVIDENCE THAT MY CLIENT WAS AWARE OF THE BANKRUPTCY

01:49PM    6   PROCEEDINGS.

01:49PM    7       YOU COULD SAY SHE WAS AWARE THAT HER FATHER HAD DEBTS.       I

01:49PM    8   MEAN, LET'S TALK ABOUT THE SHIFTING, THE SHIFTING OF FUNDS

01:49PM    9   BECAUSE THAT, I THINK, IS ONE OF THEIR THINGS, WELL, SHE WAS

01:50PM   10   DOING ALL OF THESE CRAZY THINGS.

01:50PM   11       WELL, NUMBER ONE, AND I LAID IT OUT IN MY REPORT, SHE HAD

01:50PM   12   THREE ACCOUNTS THAT WERE IN HER NAME AND THEN THE NATA AND

01:50PM   13   DESTRO.   DESTRO DID NOTHING.

01:50PM   14       HER THREE ACCOUNTS, SHE'S PUTTING MONEY INTO ACCOUNTS FROM

01:50PM   15   HER NAME OR NATA'S NAME IN MEDILEAF OR CORNERSTONE WHICH ARE

01:50PM   16   ONES THAT ARE NAMED ON THIS BANKRUPTCY PETITION.

01:50PM   17       SO AGAIN, WELL, SHE MADE ALL OF THESE TRANSACTIONS.       OKAY,

01:50PM   18   SHE MADE A LOT OF TRANSACTIONS.    BUT THE QUESTION BECOMES IS

01:50PM   19   WHAT WAS THE PURPOSE OF THOSE TRANSACTIONS?       IT'S NOT LOGICAL

01:50PM   20   THAT SHE -- IF SHE'S TRYING TO CONCEAL THESE FUNDS FROM THE

01:50PM   21   BANKRUPTCY COURT THAT SHE'S GOING TO MOVE FUNDS FROM AN ACCOUNT

01:50PM   22   WHICH IS NOWHERE MENTIONED IN THE BANKRUPTCY PROCEEDING INTO

01:50PM   23   ACCOUNTS WHERE IT IS MENTIONED IN THE BANKRUPTCY PROCEEDING.

01:50PM   24       SO AGAIN THAT, TO ME, IS NOT EVEN A REASONABLE SPECULATION

01:50PM   25   WHICH IS NOT ALLOWED.    THAT'S PURE CONTRADICTORY EVIDENCE.    IT



                                 UNITED STATES COURT REPORTERS
                                                                                 12


01:51PM    1   CONTRADICTS THE GOVERNMENT'S CASE TO SAY THAT SHE WAS

01:51PM    2   TRANSFERRING ALL OF THIS MONEY AND WHEN A LOT OF THOSE

01:51PM    3   TRANSFERS WERE GOING INTO THE ACCOUNT THAT WERE LISTED ON THE

01:51PM    4   BANKRUPTCY PROCEEDING.    SO THAT'S ONE THING THAT THEY ARGUED.

01:51PM    5       THEN THEY ALSO ARGUE THE VIDEO IN WHICH SHE SHAKES HER

01:51PM    6   HEAD TO ACCOUNTS THAT THE GOVERNMENT -- OR THAT THE

01:51PM    7   INVESTIGATOR SAYS THAT SHE KNOWS ABOUT AND SAYS I DON'T KNOW

01:51PM    8   WHO OWNS THE EAGLE RIDGE HOUSE.

01:51PM    9       WELL, AGAIN, THAT EVIDENCE CONTRADICTS THEIR POSITION.       IF

01:51PM   10   SHE WAS TRYING TO CONCEAL IT, SHE WOULD SAY THAT THAT IS OWNED

01:51PM   11   BY ME THROUGH NATA FROM AN INHERITANCE.    SHE WOULD HAVE GONE

01:51PM   12   THROUGH THE WHOLE RIGAMAROLE OF HOW IT WAS CONCEALED.

01:51PM   13       AND ON TOP OF THAT, I DON'T THINK THAT THE COURT CAN

01:51PM   14   CONSIDER JUST HER STATEMENT WITHOUT CORROBORATING EVIDENCE

01:51PM   15   UNDER OPPER VERSUS U.S., 384 U.S. AT 84.    BASICALLY IT SAYS

01:52PM   16   THAT YOU CAN'T JUST CONSIDER HER STATEMENT, EVEN IF YOU THOUGHT

01:52PM   17   THAT THAT WAS SOME EVIDENCE TENDING TO SHOW HER KNOWLEDGE OF

01:52PM   18   THE BANKRUPTCY PROCEEDING.

01:52PM   19       PLUS, WE DON'T EVEN KNOW -- ACTUALLY, IT WAS SOME TIME IN

01:52PM   20   2010.   WE DON'T EVEN KNOW WHETHER THERE WAS A BANKRUPTCY

01:52PM   21   PROCEEDING AT THAT POINT.    THE GOVERNMENT NEVER SAID WHAT THE

01:52PM   22   DATE WAS AT THAT INTERVIEW OR THE CONTEXT.    IT JUST SAID SOME

01:52PM   23   TIME IN 2010.

01:52PM   24              THE COURT:    WHAT IS THE SIGNIFICANCE OF THE PAYMENT

01:52PM   25   OF ONE OF HER FATHER'S DEBTS FROM THE LIECHTENSTEIN ACCOUNT?



                                 UNITED STATES COURT REPORTERS
                                                                                    13


01:52PM    1               MS. GILG:    WELL, FIRST OF ALL, THAT IS IN 2013, AND

01:52PM    2   SECOND OF ALL, THAT WAS PAYMENT OF ONE OF HIS DEBTS.       WE KNOW

01:52PM    3   THAT HE HAD A DEBT WITH WARDA.     I MEAN --

01:52PM    4               THE COURT:    SHE SIGNED A DEED OF TRUST FOR THAT

01:52PM    5   DEBT?

01:52PM    6               MS. GILG:    SHE SIGNED -- FOR THE WARDA, YES, WHICH

01:52PM    7   WAS NEVER PART OF THE BANKRUPTCY PROCEEDING.       THAT DEBT WAS

01:52PM    8   NEVER INCLUDED IN THE BANKRUPTCY PROCEEDING BECAUSE IT WAS

01:53PM    9   SEPARATE.

01:53PM   10               THE COURT:    NO, I UNDERSTAND.

01:53PM   11               MS. GILG:    SO THERE IS NO EVIDENCE THAT, NUMBER ONE,

01:53PM   12   THAT SHE AT THAT POINT HAD GIVEN THAT TO THE TRUSTEE, THE

01:53PM   13   BANKRUPTCY TRUSTEE.      SHE SUBMITTED IT TO PAY A DEBT.

01:53PM   14       WE KNOW THERE WAS THE FONT DEBT, WHICH WE DIDN'T TALK

01:53PM   15   ABOUT A LOT IN COURT, BUT IT WAS ONE OF THE EXHIBITS ADMITTED,

01:53PM   16   THAT WAS THE FONT DEBT, AND THE WARDA DEBT.        BOTH OF THOSE WERE

01:53PM   17   OUTSIDE OF THE BANKRUPTCY PROCEEDINGS.

01:53PM   18       AND I DON'T SEE HOW THAT -- WELL, FIRST OF ALL, IT'S LONG

01:53PM   19   AFTER ALL OF THIS HAS OCCURRED AND SHE WOULD HAVE HAD TO HAVE

01:53PM   20   FORMULATED THE INTENT BEFORE SHE COMMITTED THE CRIME.       SO I

01:53PM   21   THINK EVEN UNDER THE SCENARIO THAT SHE -- IF YOU COULD FIND

01:53PM   22   SOME EVIDENCE TO PROVE THAT THAT MONEY WENT TO PAY -- WENT TO

01:53PM   23   THE BANKRUPTCY COURT AND THAT SHE KNEW IT WENT TO THE

01:53PM   24   BANKRUPTCY COURT, THEN YOU ALSO HAVE TO PROVE THAT SHE'S THE

01:53PM   25   ONE THAT TRANSFERRED THE MONEY BECAUSE AS THE GOVERNMENT SO



                                  UNITED STATES COURT REPORTERS
                                                                                      14


01:53PM    1   DILIGENTLY PRESENTED, MR. KUBUROVICH HAD SIGNING AND POWER OF

01:54PM    2   ATTORNEY OVER THAT ACCOUNT.

01:54PM    3       SO WE DON'T EVEN KNOW IF SHE'S THE ONE THAT TRANSFERRED

01:54PM    4   THE MONEY.    ALL WE KNOW IS THAT THE MONEY THAT WAS IN THAT

01:54PM    5   ACCOUNT, LIECHTENSTEIN, WENT TO PAY MR. KUBUROVICH'S DEBT.

01:54PM    6       AGAIN, MAYBE THAT'S REASONABLE SPECULATION THAT SHE KNEW

01:54PM    7   OR THAT SHE ACTUALLY DID THE TRANSFER, BUT IT'S CLEARLY NOT

01:54PM    8   SUFFICIENT EVIDENCE TO FIND THAT SHE HAD KNOWLEDGE OF THIS

01:54PM    9   WHOLE BANKRUPTCY PROCEEDING.

01:54PM   10       AND ON TOP OF THAT, YOUR HONOR, I KEEP GOING TO THIS, EVEN

01:54PM   11   IF SHE HAD KNOWLEDGE OF THE BANKRUPTCY PROCEEDING, IT STILL

01:54PM   12   DOESN'T PROVE THAT SHE HAD KNOWLEDGE OF WHAT WAS INCLUDED IN

01:54PM   13   THE SCHEDULES.    THAT WOULD COME RIGHT BACK TO MCCORMICK.       YOU

01:54PM   14   NEED MORE THAN JUST I KNEW THERE WAS A PROCEEDING.

01:54PM   15   MS. MCCORMICK, SHE SAID I KNEW ABOUT THE WHOLE SCHEME.      I KNOW

01:54PM   16   THE ENTIRE SCHEME THAT MY HUSBAND WAS ENGAGED IN.      I KNEW ABOUT

01:54PM   17   MICHAEL BONER.    I KNEW ABOUT THE NEW ACCOUNT.     I ACTUALLY

01:54PM   18   SIGNED A CHECK OFF OF THE NEW ACCOUNT.      AND STILL THERE WAS

01:54PM   19   INSUFFICIENT EVIDENCE TO ESTABLISH THAT SHE KNEW WHAT WAS IN

01:54PM   20   THE SCHEDULE THAT SHE SIGNED.

01:54PM   21       I MEAN, I JUST THINK THAT ONCE YOU --

01:54PM   22                THE COURT:   WELL, THAT'S A DIFFERENT CIRCUMSTANCE

01:55PM   23   BECAUSE SHE ACTUALLY SIGNED THE PETITION.      SO SHE WAS LOOKED AT

01:55PM   24   THROUGH A DIFFERENT LENS, WASN'T SHE, AS AN ACTUAL PARTICIPANT

01:55PM   25   OF THE BANKRUPTCY?



                                   UNITED STATES COURT REPORTERS
                                                                                   15


01:55PM    1       HERE YOUR CLIENT WAS NOT A PARTICIPANT IN THE BANKRUPTCY.

01:55PM    2   SHE DOESN'T HAVE THAT SITUATION.      SO SHE'S NOT BEING ASKED TO

01:55PM    3   HAVE KNOWLEDGE OF, AS A PARTICIPANT, OF WHAT IS INVOLVED IN THE

01:55PM    4   PROCEEDING, BUT I DON'T THINK THAT DIMINISHES YOUR ARGUMENT

01:55PM    5   ABOUT KNOWLEDGE OF THE PROCEEDING OR NOT.

01:55PM    6       I THINK THE GOVERNMENT SUGGESTS THAT BECAUSE OF STRONG

01:55PM    7   FAMILIAL TIES, THE FACT THAT THEY LOST ONE HOUSE IN GILROY, I

01:55PM    8   THINK IT IS, OR MAYBE IT WAS MORGAN HILL, AND THEN BOUGHT THE

01:55PM    9   OTHER HOUSE, THE EAGLE RIDGE HOUSE, THROUGH THE USE OF THESE

01:55PM   10   FINANCIAL TRANSACTIONS THAT SUGGESTS SOMETHING IRREGULAR, THAT

01:55PM   11   COMBINED WITH THREE OR FOUR OTHER FACTORS THAT WE'RE GOING TO

01:55PM   12   HEAR ABOUT FROM MR. SIMEON AND MR. SCHENK IN A MOMENT THAT

01:56PM   13   SUGGESTS YOUR CLIENT'S INVOLVEMENT.

01:56PM   14       BUT YOUR ARGUMENT IS THAT THERE'S NO EVIDENCE OF

01:56PM   15   KNOWLEDGE.

01:56PM   16                MS. GILG:    THERE IS NO -- YOUR HONOR, ALL OF THOSE

01:56PM   17   TRANSACTIONS HAPPENED A YEAR BEFORE THE BANKRUPTCY FILING, THE

01:56PM   18   EAGLE RIDGE WAS PURCHASED.      AND A LOT OF PEOPLE GO INTO

01:56PM   19   FORECLOSURE AND LOSE THEIR HOME WITHOUT FILING FOR BANKRUPTCY.

01:56PM   20   NOBODY TESTIFIED TO THAT EVERYONE WHO LOSES THEIR HOME FILES

01:56PM   21   FOR BANKRUPTCY, THEREFORE, SHE SHOULD HAVE KNOWN.

01:56PM   22                THE COURT:   NOR IS THERE TESTIMONY THAT EVERYBODY

01:56PM   23   WHO LOSES THEIR HOME SOME MONTHS AFTER ENGAGE IN FINANCIAL

01:56PM   24   TRANSACTIONS THAT ALLOWS THEM TO PURCHASE ANOTHER HOUSE IN

01:56PM   25   CASH.   I THINK THAT'S WHAT THE EVIDENCE WAS HERE.     NOT THAT



                                   UNITED STATES COURT REPORTERS
                                                                                16


01:56PM    1   THAT HAS ANYTHING TO DO WITH THE --

01:56PM    2             MS. GILG:    BUT THAT HAS NOTHING TO DO WITH THIS

01:56PM    3   CHARGE.

01:56PM    4             THE COURT:   THAT'S RIGHT.     THAT'S RIGHT.

01:56PM    5       BUT IT'S CIRCUMSTANTIAL EVIDENCE OF FINANCIAL TRANSACTIONS

01:56PM    6   THAT I SUPPOSE THE GOVERNMENT ARGUED ALSO INDICATE PERHAPS

01:56PM    7   SUGGEST A STATE OF MIND AS TO THOSE TRANSACTIONS.

01:56PM    8       BUT --

01:56PM    9             MS. GILG:    WELL, AGAIN, I MEAN -- I'M NOT SURE -- I

01:56PM   10   DON'T -- I'VE TALKED ABOUT WHY THOSE TRANSACTIONS I DON'T

01:57PM   11   BELIEVE ARE CIRCUMSTANTIAL EVIDENCE THAT SHE KNEW ABOUT THIS

01:57PM   12   BANKRUPTCY PROCEEDING, PARTICULARLY SINCE SHE -- OR WHAT WAS

01:57PM   13   INCLUDED IN THE BANKRUPTCY PROCEEDING, AND I KNOW I'M REPEATING

01:57PM   14   MYSELF, BUT I JUST THINK IT'S SO IMPORTANT THAT SHE WAS

01:57PM   15   TRANSFERRING MONEY FROM AN ACCOUNT THAT THE BANKRUPTCY COURT

01:57PM   16   DIDN'T KNOW ABOUT INTO ACCOUNTS UNDER COMPANIES THAT THE

01:57PM   17   BANKRUPTCY COURT DID KNOW ABOUT.      THAT TO ME IS NOT

01:57PM   18   CIRCUMSTANTIAL EVIDENCE OF HER TRYING TO CONCEAL ASSETS.

01:57PM   19       AND I DON'T KNOW WHAT THE OTHER, THE OTHER CIRCUMSTANTIAL

01:57PM   20   EVIDENCE IS, BUT I WOULD BE HAPPY TO ADDRESS WHATEVER

01:57PM   21   CIRCUMSTANTIAL EVIDENCE THE GOVERNMENT PRESENTS BECAUSE I DID

01:57PM   22   GO THROUGH IT IN THE BRIEF, BUT I'M HAPPY TO DO IT ORALLY.

01:57PM   23             THE COURT:   ALL RIGHT.     THANK YOU.   LET'S HEAR FROM

01:57PM   24   YOUR COLLEAGUE.   MR. NICK.

01:57PM   25             MR. NICK:    OKAY.   YES.   YOUR HONOR, I THINK THAT TO



                                 UNITED STATES COURT REPORTERS
                                                                                17


01:57PM    1   UNDERSTAND MY ARGUMENT I JUST WANTED TO MAKE SOME LEGAL POINTS

01:57PM    2   THAT ARE PRETTY OBVIOUS.   I THINK EVERYTHING AROUND HERE BOTH

01:57PM    3   FOR MS. KUBUROVICH AND MR. KUBUROVICH REVOLVE AROUND THE ASPECT

01:57PM    4   OF A LAW WHICH ALLOWS INFERENCES TO BE DRAWN BUT THAT THERE IS

01:58PM    5   AN UNKNOWN LINE BETWEEN REASONABLE INFERENCES AND SPECULATION

01:58PM    6   OR REASONABLE SPECULATION AS IT'S BEEN CALLED.   SUSPICION OR

01:58PM    7   SPECULATION DOES NOT RISE TO THE LEVEL OF SUFFICIENT EVIDENCE.

01:58PM    8       SECONDLY, YOUR HONOR, ANOTHER POINT TO UNDERSTAND MY

01:58PM    9   ARGUMENT IS I GO BACK TO THIS HAMMERSTEIN CASE, YOUR HONOR.

01:58PM   10   YES, IT'S NEVER BEEN EXPLAINED IN THE NINTH CIRCUIT, BUT THE

01:58PM   11   LAW IS THE SAME, YOUR HONOR.

01:58PM   12       THE NINTH CIRCUIT LAW IS THAT AN INDIVIDUAL CAN TRANSFER

01:58PM   13   HIS PROPERTY BEFORE BANKRUPTCY AS LONG AS IT'S NOT DONE FOR

01:58PM   14   FRAUDULENT PURPOSES WITH RESPECT TO THE BANKRUPTCY COURT.

01:58PM   15       HAMMERSTEIN, HOWEVER, YOUR HONOR, EXPLAINS THIS A LITTLE

01:58PM   16   BIT FURTHER, WHICH I THINK IS THE CAUSE OF THE RESULT HERE

01:58PM   17   MEANING THAT WHAT HAMMERSTEIN SAYS IS YOU CAN TRANSFER PROPERTY

01:59PM   18   WITH THE INTENT TO DEFRAUD YOUR CREDITORS TO HIDE THE ASSETS

01:59PM   19   FROM THE CREDITORS AND TO MAKE IT SO THAT THEY DON'T KNOW WHERE

01:59PM   20   THEY ARE, BUT THAT IS TOTALLY DIFFERENT, AND IT IS NOT A CRIME

01:59PM   21   IF THAT'S ALL YOU DO.   IT HAS TO BE COMBINED WITH AN INTENT TO

01:59PM   22   DEFRAUD THE BANKRUPTCY COURT.

01:59PM   23       SO WHAT I WOULD SAY HERE, YOUR HONOR, IS I EXPLAINED THIS

01:59PM   24   IS THAT ALL OF THE EVIDENCE THAT WE HAVE HEARD IN THIS CASE, IF

01:59PM   25   YOU JUST REMOVE THE BANKRUPTCY COURT OUT OF THE EQUATION FOR A



                                UNITED STATES COURT REPORTERS
                                                                                  18


01:59PM    1   MOMENT, NO FINANCIAL TRANSACTION HERE WAS ILLEGAL.     THESE ARE

01:59PM    2   THINGS THAT PEOPLE CAN DO.   SOMEBODY CAN MAKE A MILLION

01:59PM    3   DOLLARS, HAVE VERY HIGH CREDIT CARD BILLS, AND SAY TO

01:59PM    4   THEMSELVES, HEY, I DON'T KNOW WHAT IS GOING TO HAPPEN IN THE

02:00PM    5   FUTURE, LET ME JUST GIVE ALL OF THE MONEY TO MY DAUGHTER AND

02:00PM    6   HAVE HER BUY A HOUSE UNDER THE NAME OF AN LLC.      THAT IS NOT

02:00PM    7   ILLEGAL CONDUCT, YOUR HONOR, EVEN IF YOU WERE TO DECLARE

02:00PM    8   BANKRUPTCY ONE, TWO, THREE YEARS LATER.

02:00PM    9       SO WHAT THIS CASE REALLY COMES DOWN TO, YOUR HONOR, IS CAN

02:00PM   10   A COURT AND A JURY FAIRLY, AND THAT'S THE KEY WORD, DISTINGUISH

02:00PM   11   BETWEEN AN INTENT TO REMOVE THE ASSETS FROM THE VIEW OF

02:00PM   12   CREDITORS VERSUS THE INTENT TO REMOVE THE ASSETS FROM THE VIEW

02:00PM   13   OF THE BANKRUPTCY COURT, YOUR HONOR?

02:00PM   14       HERE, YOUR HONOR, WE HAVE A DRASTIC AMOUNT OF TIME THAT

02:00PM   15   GOES BY BETWEEN THE TRANSFER OF THE PROPERTY AND THE FILING OF

02:00PM   16   BANKRUPTCY, YOUR HONOR.    IT'S ALMOST TWO YEARS.

02:00PM   17       AND AS I ARGUED TO THE JURY, NOT ONE SINGLE PIECE OF

02:01PM   18   EVIDENCE IN THIS CASE, WHILE I UNDERSTAND THAT YOU CAN RELY ON

02:01PM   19   INFERENCES, TWO YEARS GO BY AND NO STATEMENT IS MADE TO A

02:01PM   20   PERSON, NO E-MAIL IS WRITTEN, NO TEXT OF ANY KIND, NO EVIDENCE

02:01PM   21   AT ALL THAT THIS TRANSFER WAS DONE FOR THE PURPOSES OF FILING

02:01PM   22   BANKRUPTCY IN TWO YEARS.   THAT'S WHAT THE INDICTMENT ALLEGED IN

02:01PM   23   THIS CASE, YOUR HONOR.

02:01PM   24       AND WHAT THE GOVERNMENT IN ESSENCE USED IN THIS CASE TO

02:01PM   25   TRY TO CONVINCE THE JURY OF THE FACT WAS NOT ONLY THE TRANSFERS



                                UNITED STATES COURT REPORTERS
                                                                                   19


02:01PM    1   OF PROPERTY, WHICH AGAIN I SAY ARE LEGITIMATE AND LEGAL, BUT

02:01PM    2   FOR AN INTENT TO DEFRAUD A BANKRUPTCY COURT.       THEY RELIED ON

02:01PM    3   THE HIGH CREDIT CARD BILLS THAT WERE WHIRLING AROUND RIGHT

02:02PM    4   AROUND THE TIME THAT MR. KUBUROVICH TRANSFERRED ALL OF HIS

02:02PM    5   PROPERTY OVER TO HIS DAUGHTER.

02:02PM    6       EVERY SINGLE TRANSACTION THAT OCCURRED THERE AFTER THE

02:02PM    7   SIGNATURE OF MS. KUBUROVICH WAS USED.

02:02PM    8       WHILE SHE DID APPEAR AT THE SIGNING OF THE WARDA LOAN, SHE

02:02PM    9   DID APPEAR AND SIGN, YOUR HONOR, DESPITE HER FATHER HAVING HAD

02:02PM   10   NEGOTIATED IT.

02:02PM   11             THE COURT:    WHAT IS THE SIGNIFICANCE OF THAT?

02:02PM   12             MR. NICK:    WELL, THE SIGNIFICANCE OF THAT, YOUR

02:02PM   13   HONOR, IS THAT TO ME ANYWAY, IF SHE'S JUST A STRAW PERSON, SHE

02:02PM   14   DOESN'T NEED TO SHOW UP TO SIGN.    IT'S THE MOST LUDICROUS THING

02:02PM   15   TO DO OF THEM ALL.

02:02PM   16       IF SHE'S IN FACT JUST A STRAW PERSON AND ALL OF THE MONEY

02:02PM   17   IS CONTROLLED BY MR. KUBUROVICH, WHY NOT JUST ISSUE HIM A POWER

02:02PM   18   OF ATTORNEY TO ACT FOR THE CORPORATION?     WHY NOT JUST PUT HIM

02:02PM   19   IN THE MINUTES?    WHY NOT JUST PUT HIM IN THE OPERATING

02:03PM   20   AGREEMENT AS SOMEBODY THAT CAN EXECUTE CONTRACTS ON BEHALF OF

02:03PM   21   NATA AND DESTRO?   AND THAT'S WHY IT'S IMPORTANT, YOUR HONOR,

02:03PM   22   BECAUSE THAT'S WHAT YOU WOULD NATURALLY EXPECT IF IN FACT

02:03PM   23   KRISTEL KUBUROVICH WAS A STRAW PERSON AND ALL OF THE MONEY WAS

02:03PM   24   REALLY BEING CONTROLLED BY MR. KUBUROVICH.

02:03PM   25       SO I THINK, YOUR HONOR, HERE THAT --



                                  UNITED STATES COURT REPORTERS
                                                                               20


02:03PM    1             THE COURT:   SO SHE WAS A MORE ACTIVE PLAYER THAN

02:03PM    2   YOUR COLLEAGUE SUGGESTS?

02:03PM    3             MR. NICK:    NO, I WOULDN'T, I WOULDN'T -- WHAT SHE IS

02:03PM    4   TALKING ABOUT IS A DIFFERENT ISSUE WHETHER SHE HAS KNOWLEDGE OF

02:03PM    5   THE BANKRUPTCY PROCEEDINGS, AND I DON'T BELIEVE THAT HER

02:03PM    6   SHOWING UP TO SIGN THE DOCUMENTS FOR THE WARDA LOAN SHOW ANY

02:03PM    7   KNOWLEDGE OF WHAT IS GOING ON IN BANKRUPTCY COURT.   SO I DON'T

02:03PM    8   BELIEVE IT'S ANY DIFFERENT IN THAT SENSE, YOUR HONOR.

02:03PM    9       SO, YOUR HONOR, I THINK WHEN YOU LOOK AT THIS CASE, YOU

02:03PM   10   KNOW, FACT FINDERS AND LAWYERS CAN FIND REASONABLE INFERENCES

02:03PM   11   IN ANYTHING, IN JUST ABOUT ANYTHING.

02:04PM   12       AND I WOULD SAY IT'S THE MOST DIFFICULT THING TO DO FOR A

02:04PM   13   COURT TO DECIDE AT WHAT POINT IT IS THAT THE INFERENCE IS

02:04PM   14   SPECULATION VERSUS IT'S REASONABLE, AND I WOULD JUST SIMPLY ASK

02:04PM   15   THE COURT HERE TO QUESTION ITSELF WHEN YOU LOOK AT THIS ENTIRE

02:04PM   16   CASE WHETHER THERE'S ANY RATIONAL WAY OF SAYING, YES, THE

02:04PM   17   EVIDENCE CLEARLY SHOWS TWO YEARS BEFORE THE FILING HE

02:04PM   18   TRANSFERRED ALL OF THESE FUNDS TO KRISTEL KUBUROVICH FOR THE

02:04PM   19   SOLE PURPOSE OF DEFRAUDING THE BANKRUPTCY COURT TWO YEARS

02:04PM   20   LATER.

02:04PM   21       AND I RESPECTFULLY SAY, YOUR HONOR, YOU HAVE TO COMPLETELY

02:04PM   22   ENGAGE IN SPECULATION GIVEN THE STATE OF THE EVIDENCE IN THIS

02:04PM   23   CASE AND THE LENGTH OF TIME THAT PASSED FROM THESE TRANSFERS TO

02:04PM   24   THE FILING OF BANKRUPTCY TO SAY THAT THAT WAS THE INTENT WHEN

02:04PM   25   THE TRANSFERS WERE MADE.   IT JUST IS SHEER SPECULATION, YOUR



                                UNITED STATES COURT REPORTERS
                                                                                 21


02:04PM    1   HONOR.

02:05PM    2       IF IT DOESN'T RISE TO THE LEVEL OF SHEER SPECULATION, YOUR

02:05PM    3   HONOR, THEN IT'S CLEARLY AN UNJUST VERDICT THAT IS NOT

02:05PM    4   SUPPORTED BY THE EVIDENCE.

02:05PM    5       AND UNDER RULE 33, YOUR HONOR, I WOULD ALSO ASK THE COURT

02:05PM    6   TO CONSIDER GRANTING MR. KUBUROVICH A NEW TRIAL ON THAT GROUND

02:05PM    7   THAT THE VERDICT IS UNJUST AND DOES NOT COMPORT WITH THE

02:05PM    8   EVIDENCE IN THE CASE.

02:05PM    9       THANK YOU, YOUR HONOR.     I'LL SUBMIT THAT.

02:05PM   10             THE COURT:    ALL RIGHT.   THANK YOU VERY MUCH.

02:05PM   11       ANYTHING FURTHER BEFORE I TURN TO THE GOVERNMENT?

02:05PM   12             MS. GILG:     I JUST -- I DON'T THINK THAT ANYTHING

02:05PM   13   THAT MR. NICK SAID WOULD INDICATE THAT MY CLIENT WAS ACTUALLY

02:05PM   14   INVOLVED IN ANY MORE OF THE SCHEME THAN WHAT THE EVIDENCE HAS

02:05PM   15   SHOWN, WHICH AGAIN IS LIMITED TO ACTIONS TAKEN THAT REALLY SOME

02:05PM   16   ACTIONS ARE CONSISTENT WITH HER NOT KNOWING ABOUT THE

02:05PM   17   BANKRUPTCY, IN OTHER WORDS, PUTTING MONEY INTO ACCOUNTS THAT

02:05PM   18   ARE KNOWN TO THE BANKRUPTCY.    AND AGAIN, I'LL WAIT UNTIL

02:06PM   19   MR. SIMEON --

02:06PM   20             THE COURT:    THANK YOU.   MR. SIMEON, MR. SCHENK.

02:06PM   21             MR. SIMEON:    THANK YOU, YOUR HONOR.    I GUESS I'LL

02:06PM   22   JUST START BY DISCUSSING THE APPLICABLE LAW SINCE DEFENSE

02:06PM   23   COUNSEL RELIES HEAVILY ON MCCORMICK AND MCCORMICK IS SIMPLY A

02:06PM   24   DIFFERENT CASE APPLYING THE LAW TO DIFFERENT FACTS THAT DO NOT

02:06PM   25   EXIST HERE.



                                UNITED STATES COURT REPORTERS
                                                                                   22


02:06PM    1       MCCORMICK, LIKE WHITE, INVOLVED TWO CODEFENDANTS, BOTH

02:06PM    2   CHARGED AS PRINCIPALS.      THEY WERE HUSBAND AND WIFE IN EACH

02:06PM    3   CASE.   AND IN EACH CASE THE COURT FOUND THAT THERE WAS

02:06PM    4   SUFFICIENT CIRCUMSTANTIAL EVIDENCE TO UPHOLD THE CONVICTIONS OF

02:06PM    5   THE HUSBAND'S.

02:06PM    6       NOW, REGARDING THE WIFE.       IN MCCORMICK THE COURT STATES,

02:06PM    7   "THE EVIDENCE CONVINCINGLY DEMONSTRATES THAT MRS. MCCORMICK WAS

02:06PM    8   FULLY INFORMED OF THIS SCHEME TO CREATE THE FICTITIOUS IDENTITY

02:07PM    9   OF MR. BONER'S."    THAT WAS THE FAKE IDENTITY OF THE

02:07PM   10   HUSBAND/DEFENDANT IN THAT CASE.

02:07PM   11       IT DOES NOT SAY SHE WAS FULLY INFORMED OF THE ENTIRE

02:07PM   12   SCHEME TO DEFRAUD.    IN FACT, THAT'S THE WHOLE POINT OF THE

02:07PM   13   CASE, SHE WAS AWARE OF THE OTHER IDENTITY AND THE FACT THAT HER

02:07PM   14   HUSBAND HAD USED THAT IDENTITY TO OPEN A BANK ACCOUNT.

02:07PM   15       SHE WASN'T AWARE OF WHAT WAS OMITTED OR INCLUDED IN THE

02:07PM   16   BANKRUPTCY PETITION BECAUSE THE COURT STATES, "THE EVIDENCE IS

02:07PM   17   UNCONTROVERTED THAT MRS. MCCORMICK DID NOT READ THE BANKRUPTCY

02:07PM   18   DOCUMENTS BEFORE SHE SIGNED THEM."

02:07PM   19       SO ALL THOSE CASES STAND FOR IS THE PROPOSITION THAT

02:07PM   20   MERELY SIGNING A DOCUMENT DOES NOT MEAN THAT AN INDIVIDUAL

02:07PM   21   KNOWS WHAT WAS FRAUDULENTLY INCLUDED OR OMITTED FROM THOSE

02:07PM   22   DOCUMENTS.

02:07PM   23                THE COURT:    THERE HAS TO BE ADDITIONAL PROOF OF THAT

02:07PM   24   KNOWLEDGE.

02:07PM   25                MR. SIMEON:   THAT'S CORRECT, AND IT COULD BE



                                   UNITED STATES COURT REPORTERS
                                                                                  23


02:07PM    1   CIRCUMSTANTIAL.

02:08PM    2       NOW, THE ANALOGOUS INDIVIDUAL IN THIS CASE WOULD BE

02:08PM    3   MRS. PATRICIA KUBUROVICH, AND THE GOVERNMENT AGREES THAT THERE

02:08PM    4   IS INSUFFICIENT EVIDENCE TO FIND HER GUILTY AS A PRINCIPAL OF

02:08PM    5   BANKRUPTCY FRAUD.    SHE WASN'T CHARGED IN THIS CASE.

02:08PM    6       SO THAT'S NOT THE RIGHT CASE FOR KRISTEL KUBUROVICH.

02:08PM    7       SHE WAS AN ACTIVE PARTICIPANT IN A SCHEME TO DEFRAUD AND

02:08PM    8   THE PROPER LEGAL STANDARD IS VIEWING ALL OF THE EVIDENCE, NOT

02:08PM    9   JUST LOOKING AT WHETHER THERE WAS A FORECLOSURE OR A SPECIFIC

02:08PM   10   TRANSACTION, BUT LOOKING AT THE TOTALITY OF THE EVIDENCE AND

02:08PM   11   FROM THAT TOTALITY DRAWING ALL INFERENCES IN FAVOR OF THE

02:08PM   12   GOVERNMENT WHETHER THERE'S SUFFICIENT EVIDENCE --

02:08PM   13   CIRCUMSTANTIAL EVIDENCE, AS MCCORMICK SAYS, IS OFTEN THE CASE

02:08PM   14   AND CAN BE USED TO FIND INTENT TO DEFRAUD -- TO FIND

02:08PM   15   KRISTEL KUBUROVICH GUILTY OF AIDING AND ABETTING, NOT AS A

02:08PM   16   PRINCIPAL.

02:08PM   17       ONE OF THE THINGS THAT CAN BE USED AS CIRCUMSTANTIAL

02:09PM   18   EVIDENCE IS THE SCHEME TO DEFRAUD ITSELF, AND THERE ARE A

02:09PM   19   COUPLE OF THINGS.    I WON'T GO THROUGH EVERY DETAIL.   IT'S ALL

02:09PM   20   IN THE GOVERNMENT'S BRIEFING.

02:09PM   21       BUT THE SCOPE OF THIS SCHEME TO DEFRAUD EXTENDS FROM AT

02:09PM   22   LEAST AS EARLY AS NOVEMBER 2008 WHEN DESTRO WAS FORMED, IT WAS

02:09PM   23   ONE OF TWO SHELL COMPANIES IN THE NAME OF KRISTEL KUBUROVICH,

02:09PM   24   AND IT EXTENDED UNTIL AUGUST 2015.     THAT'S WHEN THE DISCHARGE

02:09PM   25   OCCURRED.    SO IT'S ALMOST SEVEN YEARS THAT WE'RE TALKING ABOUT



                                   UNITED STATES COURT REPORTERS
                                                                               24


02:09PM    1   FOR THE SCOPE OF THE SCHEME TO DEFRAUD.

02:09PM    2       AND MS. KRISTEL KUBUROVICH SHARES A RESIDENTIAL ADDRESS AT

02:09PM    3   THE BEGINNING OF THE SCHEME.   SHE SHARES A BUSINESS ADDRESS

02:09PM    4   WITH HER FATHER'S BUSINESSES, AND WHEN THEY MOVE AND SHE BUYS A

02:09PM    5   HOUSE UNDER THE NAME OF NATA, THEY AGAIN MOVE TOGETHER AND

02:09PM    6   SHARE THE SAME RESIDENTIAL ADDRESS.

02:09PM    7       SO THEY'RE UNDER THE SAME ROOF.     THEY HAVE MULTIPLE

02:09PM    8   PERSONAL AND BUSINESS TRANSACTIONS TOGETHER, AND THE SCHEME TO

02:09PM    9   DEFRAUD, MOVING FROM THE SCOPE TO THE PURPOSE, IS NOT SIMPLY TO

02:10PM   10   HIDE ASSETS BECAUSE THE ONLY WAY THAT THE SCHEME WORKS IS IF

02:10PM   11   THE DEBT IS DISCHARGED.

02:10PM   12       WHILE THE ASSETS ARE CONCEALED, INTEREST IS ACCUMULATING

02:10PM   13   AND THE DEBT IS ACTUALLY INCREASING.

02:10PM   14       SO FOR THERE TO BE A PRODUCTIVE SCHEME TO DEFRAUD, THEY

02:10PM   15   HAVE TO HIDE THE ASSETS BUT ALSO GET THE DEBTS DISCHARGED.

02:10PM   16   THAT'S WHAT THE BANKRUPTCY PROCEEDING IS FOR.

02:10PM   17       AND THE EVIDENCE SHOWS FOR THE 0569 ACCOUNT,

02:10PM   18   MS. KRISTEL KUBUROVICH IS THE ONLY SIGNATORY ON THAT ACCOUNT,

02:10PM   19   AND THAT IS THE ACCOUNT THAT IS VERY ACTIVE IN THE WEEKS

02:10PM   20   LEADING UP TO THE BANKRUPTCY PETITION, INCLUDING $34,000 BEING

02:10PM   21   WITHDRAWN FROM THAT ACCOUNT ON THE DAY OF THE BANKRUPTCY

02:10PM   22   FILING.   THIS IS NOT A MERE COINCIDENCE.

02:10PM   23       AND GOING BACK SEVERAL WEEKS BEFORE THAT THERE ARE OTHER

02:10PM   24   25,000 AND OTHER LARGE WITHDRAWALS INTO CASH.

02:11PM   25              THE COURT:   IS SHE THE ONLY SIGNATOR ON THOSE



                                 UNITED STATES COURT REPORTERS
                                                                                   25


02:11PM    1   ACCOUNTS?

02:11PM    2                MR. SIMEON:   SHE IS THE ONLY SIGNATORY ON THOSE

02:11PM    3   ACCOUNTS AND SCHEDULE 8 SHOWS THAT SHE IS THE ONE WHERE IT

02:11PM    4   ANNOTATES WHO DIRECTED THE MONEY.     HERS IS THE ONLY NAME THAT

02:11PM    5   IS LISTED.

02:11PM    6       SO SHE'S THE ONLY SIGNATORY.      SHE'S THE ONLY ONE,

02:11PM    7   ACCORDING TO THE BANK RECORDS, WHO EVER DIRECTED ANY OF THOSE

02:11PM    8   FUNDS, AND THERE'S HUGE AMOUNTS OF MONEY BEING TRANSFERRED

02:11PM    9   TIMED WITH THE BANKRUPTCY FILING ITSELF.

02:11PM   10       I WANT TO CORRECT A COUPLE OF THINGS.       MS. GILG SAID THE

02:11PM   11   OPPOSITE INFERENCE SHOULD BE DRAWN BECAUSE THE MONEY IS MOVED

02:11PM   12   FROM THAT ACCOUNT TO ACCOUNTS THAT WERE LISTED ON THE

02:11PM   13   BANKRUPTCY PETITION.

02:11PM   14       THAT'S NOT TRUE.       THERE WERE FOUR ACCOUNTS LISTED ON THE

02:11PM   15   BANKRUPTCY FILING.    THEY WERE ALL PERSONAL ACCOUNTS IN THE NAME

02:11PM   16   OF MR. GOYKO KUBUROVICH.      NONE OF THESE ACCOUNTS, MEDILEAF, ET

02:11PM   17   CETERA, THOSE WERE NOT LISTED ON THE PETITION.      SO THAT IS

02:11PM   18   INCORRECT.

02:11PM   19       THE ENTITIES, THE BUSINESS ENTITIES WERE LISTED UNDER THE

02:12PM   20   SCHEDULE WHERE BUSINESSES WERE REQUIRED TO BE LISTED, BUT THIS

02:12PM   21   WAS A PERSONAL BANKRUPTCY FILING.     SO THE ACCOUNTS FOR HIS

02:12PM   22   BUSINESSES WERE NOT LISTED ON THE FILING.

02:12PM   23       SECOND, THE LIECHTENSTEIN TRANSFER, IT WAS HER ACCOUNT AND

02:12PM   24   SHE AGAIN WAS ONE OF TWO SIGNATORIES ON THE ACCOUNT.     IT'S

02:12PM   25   TRUE, THERE WAS NO EVIDENCE WHO DIRECTED THAT MONEY TO BE



                                   UNITED STATES COURT REPORTERS
                                                                               26


02:12PM    1   MOVED, BUT IT IS TRUE THAT THE ONLY DEBTS OF MR. KUBUROVICH

02:12PM    2   THAT ARE IN EVIDENCE ARE THE DEBTS THAT WERE LISTED ON HIS

02:12PM    3   BANKRUPTCY PETITION.

02:12PM    4       I'M A BIT CONFUSED BY DEFENSE COUNSEL'S STATEMENT THAT THE

02:12PM    5   FONT AND WARDA LOANS WERE MR. KUBUROVICH'S DEBTS.   ON PAPER

02:12PM    6   THEY WERE NOT HIS DEBTS, AND IF THE DEFENSE ARGUMENT IS THAT,

02:12PM    7   IN FACT, THEY WERE MR. KUBUROVICH'S DEBTS, THEN THAT JUST

02:12PM    8   BOLSTERS THE PROOF THAT THERE WAS A SCHEME TO DEFRAUD, THAT HE

02:13PM    9   PUT THE MONEY IN SOMEONE ELSE'S NAME AND THEN USED THOSE ASSETS

02:13PM   10   FOR HIMSELF.

02:13PM   11       THE GOVERNMENT AGREES THAT THOSE DEBTS WERE IN THE NAME OF

02:13PM   12   NATA LP.   AND AS DEFENSE COUNSEL BROUGHT OUT ON

02:13PM   13   CROSS-EXAMINATION OF MR. WARDA, HAD HE NEEDED TO PURSUE THOSE

02:13PM   14   DEBTS RECEIVING THE MONEY THAT HE WAS OWED, HE WOULD HAVE TO GO

02:13PM   15   AFTER NATA LP, NOT MR. KUBUROVICH.

02:13PM   16       SO IT SEEMS LIKE THE ARGUMENT THAT IS BEING MADE NOW IS

02:13PM   17   NOT ACTUALLY THE ARGUMENT THAT WAS BEING MADE BEFORE, AND, IN

02:13PM   18   FACT, IF THAT WERE THE CASE, I THINK THE STIPULATION WOULD HAVE

02:13PM   19   READ DIFFERENTLY.    IT READS THE WAY IT IS FOR THE REASONS THAT

02:13PM   20   DEFENSE COUNSEL COULD HAVE ARGUED THAT IN FACT THEY WERE NOT LP

02:13PM   21   DEBTS, NOT MR. KUBUROVICH'S DEBTS.

02:13PM   22       REGARDLESS, THE ONLY DEBTS OF MR. KUBUROVICH IN HIS NAME

02:13PM   23   AT TRIAL WERE THE DEBTS IN HIS BANKRUPTCY FILING AND OVER

02:13PM   24   $100,000 FROM AN ACCOUNT IN THE NAME OF MS. KRISTEL KUBUROVICH

02:13PM   25   WAS WIRED IN 2013 TO PAY FOR THOSE DEBTS.



                                   UNITED STATES COURT REPORTERS
                                                                                    27


02:13PM    1             THE COURT:    HE HAD ACCESS TO THAT, HE WAS A

02:14PM    2   SIGNATORY ON THAT AS WELL.

02:14PM    3             MR. SIMEON:    HE DID.   THAT'S CORRECT.

02:14PM    4             THE COURT:    SO THAT SOMEWHAT DILUTES -- WELL, I

02:14PM    5   GUESS IT'S 50/50 AS TO THAT ACCOUNT, ISN'T IT?       MAYBE HE DID,

02:14PM    6   MAYBE SHE DID.    WE JUST DON'T KNOW.

02:14PM    7             MR. SIMEON:    THAT'S CORRECT, YOUR HONOR, WE DON'T

02:14PM    8   KNOW AND THAT'S WHY THE POINT IS THAT IN DRAWING AN INFERENCE

02:14PM    9   IN FAVOR OF THE GOVERNMENT VIEWING EVERYTHING TOGETHER, NOT IF

02:14PM   10   THAT WERE THE ONLY PIECE OF EVIDENCE, THAT WOULD PROBABLY BE

02:14PM   11   INSUFFICIENT, BUT IT'S NOT THE ONLY PIECE OF EVIDENCE.      IT IS

02:14PM   12   ONE PIECE IN MANY.

02:14PM   13             THE COURT:    SO THE QUESTION THAT I HAD SAID I WAS

02:14PM   14   GOING TO POSE TO THE GOVERNMENT WAS -- AND THIS IS SOMETHING

02:14PM   15   THAT I THINK IS IMPORTANT TO HEAR COMMENT ON FROM THE

02:14PM   16   GOVERNMENT IS THE ACTUAL PROOF OF KNOWLEDGE, AND I UNDERSTAND

02:14PM   17   IT'S -- PERHAPS IT'S CIRCUMSTANTIAL, AND I DON'T THINK THERE'S

02:14PM   18   ANY STATEMENT, THERE'S ANY WITNESS, THERE'S ANY REAL EVIDENCE

02:14PM   19   THAT IS DOCUMENTARY EVIDENCE OF HER KNOWLEDGE OF THIS AND OF

02:14PM   20   THE BANKRUPTCY.

02:14PM   21       SO IT APPEARS THAT THE GOVERNMENT'S CASE RELIES ON, AS YOU

02:15PM   22   SAY, A TOTALITY OF THE CIRCUMSTANCES THAT A REASONABLE JUROR

02:15PM   23   COULD RELY ON TO PERHAPS WITHDRAW AN INFERENCE THAT SHE DID

02:15PM   24   HAVE KNOWLEDGE OF THE BANKRUPTCY BECAUSE I THINK YOU AGREE

02:15PM   25   THAT'S A KEY ELEMENT, THAT'S ONE OF THE KEY ELEMENTS.      AND



                                  UNITED STATES COURT REPORTERS
                                                                                 28


02:15PM    1   CANDIDLY, THAT'S AN ELEMENT THAT I'M FOCUSSED ON IN REGARDS TO

02:15PM    2   THIS MOTION.   IT REALLY IS FOR ME, IT'S THE KNOWLEDGE PART OF

02:15PM    3   IT AND WHAT IS IT THAT SHOWS THAT SHE HAD ACTUAL KNOWLEDGE OF

02:15PM    4   THE BANKRUPTCY?

02:15PM    5               MR. SIMEON:   AS YOUR HONOR CORRECTLY STATES, THERE'S

02:15PM    6   NO DIRECT EVIDENCE OF THAT WHICH IS UNSURPRISING.    THE DEFENSE

02:15PM    7   ARGUES, WELL, SHE WASN'T PRESENT AT ANY BANKRUPTCY PROCEEDING,

02:15PM    8   SHE DIDN'T SIGN ANY BANKRUPTCY FORMS, AND THE RESPONSE TO THAT

02:15PM    9   IS OF COURSE NOT.    THE SCHEME TO DEFRAUD IS TO HIDE THE MONEY

02:15PM   10   UNDER THE NAME OF SOMEONE WHO IS SEPARATE FROM THE BANKRUPTCY

02:15PM   11   PROCEEDING.

02:15PM   12       THE ACCOUNTS, THESE TRANSACTIONS, THE GOVERNMENT HAS

02:15PM   13   EVIDENCE OF THEM FROM FBI SUBPOENAS AND ANALYSIS OF THOSE

02:16PM   14   ACCOUNTS.

02:16PM   15       DEFENSE SPEAKS AS IF IT'S JUST EASY TO SEE AND TRACE THIS

02:16PM   16   MONEY.   THE ACCOUNTS ARE NOT LISTED ON THE BANKRUPTCY FILING.

02:16PM   17   THE MONEY IS HIDDEN IN THE COUNTS, NOT LISTED IN THE BANKRUPTCY

02:16PM   18   FILING, IN THE NAME OF MS. KUBUROVICH.

02:16PM   19       FOR SEVERAL OF THOSE ACCOUNTS SHE IS, IN FACT, FOR ALL OF

02:16PM   20   THE ACCOUNTS OTHER THAN THE LIECHTENSTEIN ACCOUNT, WHICH IS

02:16PM   21   EVEN MORE DIFFICULT TO GET RECORDS FOR BECAUSE AN MLAT REQUEST

02:16PM   22   HAS TO BE FILED, FOR ALL OF THE U.S. BANK ACCOUNTS, SHE IS THE

02:16PM   23   ONLY SIGNATORY, AND THAT MEANS THAT SHE IS THE ONE WHO IS

02:16PM   24   ACTUALLY CONTROLLING THE ASSETS.

02:16PM   25       EVEN IF SHE'S BEING DIRECTED BY SOMEONE ELSE, SHE HAS TO



                                   UNITED STATES COURT REPORTERS
                                                                                   29


02:16PM    1   HAVE KNOWLEDGE OF WHAT IS HAPPENING WITH THAT MONEY BECAUSE

02:16PM    2   SHE'S THE ONLY ONE WHO IS LEGALLY IN CONTROL OF THOSE ACCOUNTS.

02:16PM    3               THE COURT:   SO IN THIS CASE IF -- THERE'S EVIDENCE

02:16PM    4   IN THE RECORD OBVIOUSLY OF THE FAMILIAL RELATIONSHIP.     IT'S HER

02:16PM    5   FATHER.   AND SHE'S 19, PERHAPS 20, AT THE TIME OF ALL OF THIS.

02:16PM    6   IT'S A SUBSTANTIAL AMOUNT OF MONEY FOR A TEENAGER OR SOMEONE 20

02:17PM    7   YEARS OLD TO HAVE CONTROL OVER.    IT SEEMS LIKE A NATURAL

02:17PM    8   INFERENCE IS THAT THE FATHER CONTROLLED THIS.      THE FATHER WAS

02:17PM    9   PULLING THE STRINGS.

02:17PM   10       WAS SHE A STRAW PERSON OR WAS SHE JUST DOING WHATEVER HER

02:17PM   11   FATHER SAID?   THAT MAY BE TRUE.   I THINK THERE WAS A STRONG

02:17PM   12   INFERENCE THAT -- AT LEAST THAT'S ONE EXPLANATION OF IT.

02:17PM   13       I THINK IT'S HARDER -- THE EVIDENCE SEEMS TO BE MORE

02:17PM   14   DIFFICULT TO DISCERN THAT SHE WAS AN ACTIVE PARTICIPANT, THAT

02:17PM   15   SHE PERHAPS WAS IN HER FATHER'S ROLE, PUTTING THE SCHEME

02:17PM   16   TOGETHER AND ALL OF THAT.

02:17PM   17       I'M NOT CERTAIN THE EVIDENCE IS STRONG ENOUGH TO PUT HER

02:17PM   18   IN THAT POSITION BUT MAYBE SHE'S SOMEWHERE IN BETWEEN, AND

02:17PM   19   THAT'S WHAT I'M STRUGGLING WITH HERE IS WHERE DOES SHE FIT

02:17PM   20   THERE?    WHAT DOES THE EVIDENCE SHOW?   IT SHOWS, AS I CALL IT,

02:17PM   21   FINANCIAL SOPHISTICATION IN MOVING THE FUNDS AROUND, BUT ABSENT

02:17PM   22   THE SOPHISTICATION OR ACTUALLY INCLUDING THE SOPHISTICATION,

02:18PM   23   WHAT IS IT THAT ATTACHES THAT SOPHISTICATION TO THE BANKRUPTCY?

02:18PM   24   THE TIMING OF THE TRANSFERS, I THINK I UNDERSTAND THAT THE DAY

02:18PM   25   BEFORE THAT, THE 24TH OF MAY.



                                  UNITED STATES COURT REPORTERS
                                                                                    30


02:18PM    1             MS. GILG:    DAY OF.

02:18PM    2             THE COURT:    AND THE DAY OF.    AND THAT'S

02:18PM    3   SOPHISTICATION.

02:18PM    4             MS. GILG:    I THINK THAT'S SILLY.

02:18PM    5             THE COURT:    WHAT DOES THAT -- HOW DOES THAT SPEAK TO

02:18PM    6   SCIENTER, TO KNOWLEDGE OF THE BANKRUPTCY?

02:18PM    7             MR. SIMEON:   SO, YOUR HONOR, I'M NOT SURE THAT

02:18PM    8   SOPHISTICATION IS THE RIGHT STANDARD FOR AIDING AND ABETTING.

02:18PM    9   AIDING AND ABETTING SHE SIMPLY NEEDS TO KNOW OF THE BANKRUPTCY,

02:18PM   10   AND I THINK THERE'S AMPLE EVIDENCE TO SHOW THAT SHE

02:18PM   11   PARTICIPATED IN THE SCHEME.      SHE PARTICIPATED IN THE

02:18PM   12   CONCEALMENT OF ASSETS WHICH IS ONE OF THE ELEMENTS.

02:18PM   13       SO I BELIEVE REALLY THE ONLY QUESTION IS DID SHE KNOW THAT

02:18PM   14   THERE WAS A BANKRUPTCY PROCEEDING?

02:18PM   15             THE COURT:    RIGHT.    THAT'S IT.   THAT'S REALLY THE

02:18PM   16   KNOWLEDGE PART.

02:18PM   17             MR. SIMEON:   SO I DON'T BELIEVE THAT HOW

02:18PM   18   SOPHISTICATED SHE WAS IS REALLY NECESSARY TO FIGURE THAT OUT.

02:18PM   19       BUT IT WASN'T JUST THE DAY OF MAY 25TH.       THERE WERE TWO

02:19PM   20   TRANSACTIONS THAT DAY, BUT THERE WAS ANOTHER ONE MAY 24TH;

02:19PM   21   THERE WERE OTHER CASH TRANSACTIONS ON MAY 7TH, APRIL 8TH.       SO

02:19PM   22   THERE ARE MULTIPLE TRANSACTIONS.     AND AGAIN, THE TIMING IS TOO

02:19PM   23   MUCH TO SIMPLY BE COINCIDENTAL.     AND SO WHAT IS THE INFERENCE

02:19PM   24   THAT CAN BE DRAWN FROM THAT?     IT'S THE SAME DAY AND THE DAY

02:19PM   25   BEFORE THE BANKRUPTCY FILING.     THAT'S THE ONLY SIGNIFICANT



                                 UNITED STATES COURT REPORTERS
                                                                               31


02:19PM    1   EVENT ON THAT DATE IN THIS CASE THAT IS IN EVIDENCE.

02:19PM    2       AND THAT'S WHEN THE FINANCIAL TRANSACTIONS CULMINATE.

02:19PM    3       BUT AGAIN GOING BACK, WE HAVE THE OPENING OF THE TWO SHELL

02:19PM    4   COMPANIES.   WE KNOW THAT DESTRO AND NATA DID NOT EXIST FOR THE

02:19PM    5   STATED PURPOSE.   THE OPERATING AGREEMENT FOR DESTRO STATED THAT

02:19PM    6   IT WAS FOR REAL ESTATE INVESTMENT.

02:19PM    7       THE FAMILY HOME WAS PURCHASED USING THAT.     THE FAMILY

02:19PM    8   MOVED INTO THE HOME, AND THEN THE HOME WAS USED AS COLLATERAL

02:19PM    9   FOR ADDITIONAL LOANS FOR MEDILEAF WHICH WE KNOW THAT

02:20PM   10   MS. KRISTEL KUBUROVICH WAS PART OF.

02:20PM   11       AND LOOKING AT THE FINANCIAL RECORDS, SHE WAS ENGAGED IN

02:20PM   12   THESE FINANCIAL TRANSACTIONS WITH MEDILEAF OVER A PERIOD OF

02:20PM   13   TIME INCREASING JUST BEFORE AND THE DAY OF THE BANKRUPTCY

02:20PM   14   FILING.

02:20PM   15       SO WE HAVE THE OPENING OF THOSE ACCOUNTS.     WE HAVE THE

02:20PM   16   LIECHTENSTEIN TRIP.   WE HAVE HER PERVASIVENESS WHEN SHE'S BEING

02:20PM   17   QUESTIONED ABOUT FOREIGN BANK ACCOUNTS AND ABOUT THE OWNER OF

02:20PM   18   THE HOME.

02:20PM   19       THE ISSUE THERE IS NOT WHAT ANSWER SHE GAVE.    THE POINT IS

02:20PM   20   THAT THE ANSWER SHE GAVE WAS NOT TRUE AND THAT SHE WAS BEING

02:20PM   21   EVASIVE.

02:20PM   22       PEOPLE WHEN THEY'RE UNDER PRESSURE AND THEY KNOW THE TRUTH

02:20PM   23   IS INCRIMINATING MIGHT SAY A LOT OF THINGS.

02:20PM   24       THE POINT IN THAT SITUATION WITH THE INTERVIEW IS THAT

02:20PM   25   WHAT SHE SAID WAS NOT TRUE, AND WE KNOW THAT SHE KNEW THE TRUTH



                                 UNITED STATES COURT REPORTERS
                                                                                 32


02:20PM    1   AT THAT POINT.

02:20PM    2       AND THESE THINGS TOGETHER EVIDENCE THE CONSCIOUSNESS OF

02:20PM    3   GUILT.   SHE KNOWS THAT SHE'S PART OF A FRAUDULENT SCHEME AND

02:21PM    4   THAT COMBINED WITH THE TIMING OF THESE TRANSACTIONS AT THE TIME

02:21PM    5   OF THE BANKRUPTCY FILING, THE FACT THAT OVER $100,000 IN HER

02:21PM    6   NAME WAS USED TO PAY BANKRUPTCY DEBTS SHOWS THAT SHE MUST HAVE

02:21PM    7   HAD SOME KNOWLEDGE.

02:21PM    8       AND AGAIN GOING BACK TO THE SCOPE OF THE SCHEME,

02:21PM    9   SEVEN YEARS HER FATHER AND HER MOTHER WERE THE CO-DEBTORS WHO

02:21PM   10   FILED THIS BANKRUPTCY PETITION.    BECAUSE OF THEIR BANKRUPTCY

02:21PM   11   DEBTS, THEY LOST THEIR HOME.    THEY HAD TO MOVE TO A NEW HOME.

02:21PM   12   SHE BOUGHT THAT HOME IN THE NAME OF THE SHELL COMPANY.    THERE

02:21PM   13   DOESN'T SEEM TO BE ANY OTHER EXPLANATION.

02:21PM   14              THE COURT:   OKAY.   THANK YOU.   MS. GILG.

02:21PM   15              MS. GILG:    YOUR HONOR, FIRST OF ALL, I DON'T -- I

02:21PM   16   JUST WANT TO DEAL WITH MCCORMICK FOR A MINUTE THERE BECAUSE

02:21PM   17   THIS CASE IS SO SIGNIFICANT TO THE PRESENT CASE.

02:21PM   18       AND WHAT MR. SIMEON SEEMS TO BE ARGUING IS THAT IT'S MUCH

02:21PM   19   HARDER TO BE FOUND GUILTY OF BEING THE PRINCIPAL OF AN OFFENSE

02:22PM   20   THAN AS AN AIDER AND ABETTOR.    I MEAN, THAT'S BASICALLY WHAT

02:22PM   21   HIS ARGUMENT IS.

02:22PM   22       AIDER AND ABETTOR REQUIRES ADDITIONAL ELEMENTS, ADDITIONAL

02:22PM   23   KNOWLEDGE AND ADDITIONAL INTENT.    AND SO IT'S ACTUALLY MORE

02:22PM   24   DIFFICULT FOR THE EVIDENCE TO BE SUPPORTED.

02:22PM   25              THE COURT:   SO AS I SAID, I THINK THE QUESTION IS



                                  UNITED STATES COURT REPORTERS
                                                                                 33


02:22PM    1   REALLY KNOWLEDGE.

02:22PM    2                MS. GILG:   SO WHEN WE TALK ABOUT THE THINGS THAT

02:22PM    3   MR. SIMEON MENTIONED, WHICH ARE THE SAME ONES HE MENTIONED IN

02:22PM    4   HIS REPORT.    HE TALKED ABOUT THE TIMING OF THE TRANSFERS.

02:22PM    5       THE TIMING OF THE TRANSFERS -- ALSO REMEMBER MAY 7TH WAS

02:22PM    6   THE DATE THAT THE WARDA LOAN WENT INTO THE NATA ACCOUNT.       NOW,

02:22PM    7   IT WENT FROM THE NATA ACCOUNT TO KRISTEL KUBUROVICH AND THEN TO

02:22PM    8   MEDILEAF.

02:22PM    9       NOW, I NEVER SAID -- I NEVER REPRESENTED THAT THE MEDILEAF

02:22PM   10   ACCOUNTS WERE PART OF THE PETITION.     WHAT I SAID IS WHAT IS

02:22PM   11   TRUE, MEDILEAF WAS LISTED AS ONE OF THE ENTITIES FOR WHICH

02:23PM   12   MR. KUBUROVICH WAS THE PRESIDENT.

02:23PM   13       THAT BANKRUPTCY COURT SEES THAT AND THEY'RE LIKE, OH,

02:23PM   14   WELL, THIS IS AN ENTITY AND HE'S PRESENT.      MAYBE THEY'LL

02:23PM   15   INQUIRE ABOUT ACCOUNTS.

02:23PM   16       SO IT DOESN'T MAKE SENSE IF SHE KNOWS THAT WHAT IS

02:23PM   17   CONTAINED IN THE PETITION AND SHE KNOWS THAT THERE'S A PETITION

02:23PM   18   THAT SHE'S GOING TO BE TRANSFERRING FUNDS ON THE DAY OF THE

02:23PM   19   BANKRUPTCY?    I MEAN, TO ME, THAT'S NOT EVIDENCE OF INTENT OR

02:23PM   20   KNOWLEDGE.    IF YOU KNOW THAT YOUR FATHER IS FILING FOR

02:23PM   21   BANKRUPTCY ON A CERTAIN DAY AND THAT YOU'RE SUPPOSED TO BE

02:23PM   22   HIDING THESE FUNDS, YOU WOULD DO IT BEFORE THE DAY OF THE

02:23PM   23   BANKRUPTCY.    YOU WOULD DO IT LONG BEFORE.

02:23PM   24       YOU WOULDN'T DO ALL OF THESE, ALL OF THESE TRANSACTIONS

02:23PM   25   THAT RELATE TO THE WARDA LOAN, DIRECTLY RELATE TO THE WARDA



                                   UNITED STATES COURT REPORTERS
                                                                                 34


02:23PM    1   LOAN BECAUSE IT CAME INTO NATA, INTO KRISTEL'S, AND THEN IT

02:23PM    2   GOES TO MEDILEAF.

02:23PM    3       SO THE TIMING ACTUALLY, I THINK, MAKES IT LOOK LESS LIKELY

02:23PM    4   THAT SHE KNEW BECAUSE IF SHE KNEW, WHY IS SHE DOING IT -- WHY

02:24PM    5   IS SHE TRANSFERRING FUNDS ON THE DAY THAT HE FILED FOR

02:24PM    6   BANKRUPTCY OR EVEN AFTERWARDS?

02:24PM    7       I MEAN, THAT DOESN'T MAKE SENSE.       THAT DOESN'T --

02:24PM    8   THAT'S --

02:24PM    9               THE COURT:   I UNDERSTAND, I UNDERSTAND WHAT YOU'RE

02:24PM   10   SAYING.    AND IN CASES WE SOMETIMES SEE PEOPLE DO THINGS, COMMIT

02:24PM   11   OFFENSES AND PEOPLE SAY WHY DID YOU BRING -- WHY DID YOU LEAVE

02:24PM   12   YOUR WALLET WITH YOUR DRIVER'S LICENSE AT THE SCENE OF THE

02:24PM   13   OFFENSE?    YOU KNOW, THOSE KINDS OF THINGS HAPPEN, AND WE DON'T

02:24PM   14   KNOW WHY THEY DO.

02:24PM   15               MS. GILG:    RIGHT.   BUT IT DOESN'T SHOW A

02:24PM   16   CONSCIOUSNESS OF INTENT TO DEFRAUD THE BANKRUPTCY COURT.

02:24PM   17       THAT MONEY IS PART OF THE ORIGINAL $750,000 THAT WAS GIVEN

02:24PM   18   BACK IN 2008.   IT'S NOT LIKE OVER THE COURSE OF THE 18 MONTHS

02:24PM   19   MR. KUBUROVICH WAS FEEDING MORE MONEY INTO THOSE ACCOUNTS.    WE

02:24PM   20   HAVE THAT MONEY DELIVERED IN DECEMBER OF 2008, AND SO THAT'S

02:24PM   21   WHEN THIS WHOLE THING STARTED.

02:24PM   22       SO ANY OF THE TRANSACTIONS THAT ARE GOING ON, SHE COULD

02:25PM   23   HAVE MADE ALL OF THESE TRANSACTIONS AT ANY TIME DURING THE

02:25PM   24   COURSE OF THIS INTENT TO CONCEAL IT FROM THE BANKRUPTCY COURT

02:25PM   25   ON MAY 25TH.



                                   UNITED STATES COURT REPORTERS
                                                                                  35


02:25PM    1       SO THE FACT THAT THERE'S TRANSACTIONS GOING ON, ON

02:25PM    2   MAY 25TH IN MY MIND, IT JUST DOESN'T SUPPORT THE INFERENCE THAT

02:25PM    3   THE GOVERNMENT WANTS YOU TO DRAW THAT SHE KNEW HE WAS FILING

02:25PM    4   THAT DAY.    I MEAN, I DON'T SEE HOW YOU GET FROM I'M TAKING THIS

02:25PM    5   MONEY OUT AND I'M PUTTING IT INTO MEDILEAF BECAUSE I KNOW MY

02:25PM    6   FATHER IS FILING FOR BANKRUPTCY TODAY, AND I KNOW THAT MEDILEAF

02:25PM    7   IS LISTED.

02:25PM    8       I MEAN, THE INFERENCE DOESN'T FOLLOW.

02:25PM    9                THE COURT:   SO I'M SUPPOSED TO USE THE STANDARD OF

02:25PM   10   LOOKING AT THE EVIDENCE IN THE LIGHT MOST FAVORABLE TO THE

02:25PM   11   GOVERNMENT, I BELIEVE?

02:25PM   12                MS. GILG:    RIGHT.

02:25PM   13                THE COURT:   I THINK THAT'S HOW I'M SUPPOSED TO LOOK

02:25PM   14   AT IT.

02:25PM   15                MR. NICK:    YES, YOUR HONOR, BUT GOING BACK TO MY

02:25PM   16   STATEMENT.    BUT THE ROADBLOCK FOR THE COURT BEGINS AT WHERE THE

02:25PM   17   SPECULATION OR WHERE THE INFERENCES ARE SPECULATIVE.

02:25PM   18                THE COURT:   WELL, THAT'S WHAT WE'RE TALKING ABOUT.

02:26PM   19                MS. GILG:    RIGHT.

02:26PM   20                MR. NICK:    YES.   SO YOU CAN DRAW IT IN THE LIGHT

02:26PM   21   MOST FAVORABLE TO THE GOVERNMENT, BUT THAT'S KIND OF LIKE THE

02:26PM   22   DEAD END.    YOU CANNOT GO INTO REASONABLE SPECULATION.

02:26PM   23       IN OTHER WORDS, THE INFERENCE HAS GOT TO BE REASONABLE,

02:26PM   24   YOUR HONOR, AND I THINK THAT THIS CASE IS JUST LOADED WITH

02:26PM   25   SPECULATION AS TO WHAT THESE DEFENDANTS WERE DOING.



                                   UNITED STATES COURT REPORTERS
                                                                               36


02:26PM    1             MS. GILG:    AND WITH REGARD TO WHETHER YOU'RE TAKING

02:26PM    2   THAT PARTICULAR PIECE OF EVIDENCE IN THE LIGHT MOST FAVORABLE

02:26PM    3   TO THE GOVERNMENT, I STILL DON'T BELIEVE THAT YOU DRAW THE

02:26PM    4   INFERENCE FROM SHE DOES CASH TRANSACTIONS ON THE DAY THAT HE

02:26PM    5   FILES FOR BANKRUPTCY, AND, THEREFORE, SHE KNEW ABOUT THE

02:26PM    6   BANKRUPTCY.   I DON'T KNOW HOW YOU MAKE THAT JUMP.   I MEAN,

02:26PM    7   THAT, THAT, TO ME, IS NOT A REASONABLE INFERENCE.

02:26PM    8             THE COURT:    IS THAT A REASONABLE INFERENCE,

02:26PM    9   MR. SIMEON?

02:26PM   10             MR. SIMEON:   THAT'S THE GOVERNMENT'S POSITION, YOUR

02:26PM   11   HONOR, AND I THINK PART OF THAT SUPPORTING THAT INFERENCE IS

02:26PM   12   THE FACT THAT THAT ACCOUNT HAD BEEN OPENED FOR I BELIEVE A YEAR

02:26PM   13   AND A HALF AND THOSE UNUSUAL LARGE TRANSACTIONS TO CASH INTO

02:26PM   14   MEDILEAF ONLY OCCURRED IN THE WEEKS LEADING UP TO THE

02:27PM   15   BANKRUPTCY FILING WHICH IMPLIES THAT PERHAPS THE DEFENDANTS

02:27PM   16   DIDN'T KNOW EXACTLY WHEN THEY WERE GOING TO FILE FOR BANKRUPTCY

02:27PM   17   AND WHEN THEY DECIDED ON THE SPECIFIC DATE, THAT'S FOR THEM TO

02:27PM   18   MAKE THOSE FINANCIAL TRANSACTIONS AT THAT SPECIFIC TIME.

02:27PM   19             MS. GILG:    BUT, YOUR HONOR, THAT'S WHEN THE WARDA

02:27PM   20   LOAN CAME THROUGH.

02:27PM   21             THE COURT:    LET HIM FINISH.

02:27PM   22             MS. GILG:    I'M SORRY.

02:27PM   23             MR. SIMEON:   JUST ONE ADDITIONAL POINT, YOUR HONOR.

02:27PM   24   THAT IS, WITH REGARD TO MEDILEAF, THAT ACCOUNT WAS NOT LISTED

02:27PM   25   ON THE BANKRUPTCY FILING.



                                 UNITED STATES COURT REPORTERS
                                                                               37


02:27PM    1       AS DEFENSE COUNSEL ELICITED ON CROSS-EXAMINATION OF

02:27PM    2   MS. KIKUGAWA, THERE WERE MULTIPLE PARTIES WHO WERE SIGNATORIES

02:27PM    3   TO THE MEDILEAF ACCOUNT WHICH WAS A BUSINESS.      THIS WAS A

02:27PM    4   PERSONAL BANKRUPTCY FILING.

02:27PM    5       SO MOVING THE MONEY INTO CASH THAT WAS UNTRACEABLE OR

02:27PM    6   MOVING IT INTO MEDILEAF SERVED THE SAME PURPOSE IN THE SENSE

02:27PM    7   THAT THE DEFENDANT, THE DEFENDANTS, BUT PARTICULARLY

02:27PM    8   MR. KUBUROVICH, COULD HAVE USED THAT MONEY BUT IT WASN'T PART

02:28PM    9   OF THE BANKRUPTCY FILING BECAUSE IT WASN'T HIS PERSONAL

02:28PM   10   ACCOUNT.   THERE WAS AMPLE REASON AND MOTIVATION TO DO THAT JUST

02:28PM   11   BEFORE THE FILING OF THE PETITION.

02:28PM   12               MS. GILG:   BUT IT WAS IN AN ACCOUNT THAT WAS NOT HIS

02:28PM   13   PERSONAL ACCOUNT OR LISTED ANYWAY SO THAT'S THE POINT.

02:28PM   14       IT WOULD BE DIFFERENT, YES, IF IT WAS IN A JOINT ACCOUNT

02:28PM   15   OF MR. KUBUROVICH'S AND HIS DAUGHTER AND THEN IT MOVED OUT.

02:28PM   16        BUT THIS WAS IN AN ACCOUNT THAT WAS NOT GOING TO BE ON

02:28PM   17   THE BANKRUPTCY FILING, WAS NOT ON THE BANKRUPTCY FILINGS, AND

02:28PM   18   IT MOVED INTO AN ACCOUNT THAT WAS, IN FACT, OF AN ENTITY WHICH

02:28PM   19   MR. KUBUROVICH LISTED HIMSELF AS A PRESIDENT.

02:28PM   20       NOW, IF MS. KUBUROVICH KNEW ALL OF THAT -- I MEAN, I JUST

02:28PM   21   DON'T KNOW HOW YOU GET FROM THAT TO THE INFERENCE THAT SHE KNEW

02:28PM   22   THAT THERE WAS A BANKRUPTCY FILING OR SHE KNEW WHAT WAS

02:28PM   23   CONTAINED IN THE BANKRUPTCY FILING.

02:28PM   24       REMEMBER, IT'S NOT ONLY JUST KNOWING THAT THERE'S A

02:28PM   25   FILING.    SHE HAS TO KNOW WHAT IS CONTAINED, AND THAT'S WHAT



                                  UNITED STATES COURT REPORTERS
                                                                                   38


02:28PM    1   MCCORMICK SAYS.    SHE HAS TO KNOW WHAT IS CONTAINED IN THOSE

02:29PM    2   FILINGS.   SHE HAS TO KNOW WHETHER OR NOT HE, HE DID LIST THOSE

02:29PM    3   ASSETS OR NOT.

02:29PM    4                THE COURT:   WELL, AS A CO-PARTICIPANT.

02:29PM    5                MS. GILG:    RIGHT.

02:29PM    6                THE COURT:   I THINK THERE'S A DISTINCTION BETWEEN

02:29PM    7   SHE -- THE WIFE IN THE MCCORMICK CASE WAS A CO-FILER, I THINK,

02:29PM    8   AND THE ISSUE WAS TO HER KNOWLEDGE OF WHAT WAS PUT IN.      I

02:29PM    9   SUPPOSE YOU'RE SAYING BUT THAT SHOULD APPLY TO YOUR CLIENT AS

02:29PM   10   WELL.

02:29PM   11                MS. GILG:    YES, BECAUSE SHE HAS TO SHOW -- THEY HAVE

02:29PM   12   TO SHOW THAT SHE HAD KNOWLEDGE OF WHAT WAS IN THE PETITION JUST

02:29PM   13   LIKE THE CO-PETITIONER WOULD HAVE TO SHOW THAT SHE HAD

02:29PM   14   KNOWLEDGE.

02:29PM   15       THEY HAD A LITTLE BIT MORE EVIDENCE ON MS. MCCORMICK

02:29PM   16   BECAUSE SHE ACTUALLY SIGNED THE DOCUMENT.      SO THEY HAD SOME

02:29PM   17   EVIDENCE, AND THEY STILL FOUND THE REST WAS INSUFFICIENT.

02:29PM   18       SO AGAIN, I THINK THAT THIS NOTION THAT THE TIMING OR THE

02:29PM   19   WAY THAT THE FUNDS WERE TRANSFERRED IN MAY OF 2010 DON'T

02:29PM   20   SUPPORT A REASONABLE INFERENCE THAT SHE HAD KNOWLEDGE OF ANY OF

02:29PM   21   THESE THINGS RELATING TO THE BANKRUPTCY.

02:29PM   22       THEN WE HAVE THIS NOTION THAT JUST BECAUSE IT WENT OVER

02:30PM   23   THE COURSE OF SEVEN YEARS, THAT SHE MUST HAVE KNOWN.      I MEAN,

02:30PM   24   THERE'S NO, THERE'S NO -- I MEAN, THEY CAN FIND ANY CASE THAT

02:30PM   25   SUPPORTS THE FACTOR THAT IF SOMETHING GOES ON FOR A CERTAIN



                                   UNITED STATES COURT REPORTERS
                                                                                39


02:30PM    1   AMOUNT OF TIME IMPUGNS KNOWLEDGE ON AN AIDER AND ABETTOR, I

02:30PM    2   MIGHT CHANGE MY ARGUMENT BUT ALL OF THE CASES THAT WE'VE GONE

02:30PM    3   THROUGH SHOW NOTHING.

02:30PM    4       AND THE TRUTH IS, IS THAT MOST OF THESE BANKRUPTCY CASES

02:30PM    5   DO HAPPEN OVER A COURSE OF YEARS.   YOU KNOW, KNIGHT WAS FIVE

02:30PM    6   YEARS.   SOME OF THESE OTHER CASES WERE MANY YEARS.    SO AGAIN, I

02:30PM    7   THINK THAT THAT ALONE HAS NO BEARING.

02:30PM    8       THEN YOU HAVE THE LIECHTENSTEIN TRANSFER.      AGAIN, THE

02:30PM    9   EVIDENCE SHOWED THAT MONEY WAS TRANSFERRED FROM THAT

02:30PM   10   LIECHTENSTEIN ACCOUNT TO PAY SOME OF MR. KUBUROVICH'S DEBTS.

02:31PM   11       NOW, MS. KUBUROVICH MAY HAVE KNOWN ABOUT DEBTS OF HER

02:31PM   12   FATHER'S.   I'M NOT SAYING SHE DIDN'T.   BUT THAT DOESN'T MEAN

02:31PM   13   THAT SHE KNEW THAT THERE WAS A BANKRUPTCY PROCEEDING.

02:31PM   14       SO EVEN IF YOU COULD SHOW THAT 50/50 IT WAS HER MAKING THE

02:31PM   15   TRANSFER, YOU WOULD STILL HAVE TO BE ABLE TO SHOW THAT SHE KNEW

02:31PM   16   THAT HE HAD DEBTS IN BANKRUPTCY PROCEEDINGS.      PEOPLE HAVE DEBTS

02:31PM   17   IN ALL KINDS OF THINGS AND THEY DON'T HAVE A BANKRUPTCY FILING,

02:31PM   18   PETITION FILED.

02:31PM   19       SO AGAIN, THAT'S -- THERE'S NO REASONABLE INFERENCE THAT

02:31PM   20   YOU CAN DRAW THAT THAT GIVES HER KNOWLEDGE OF THE BANKRUPTCY.

02:31PM   21   AND THEN AGAIN IT DOESN'T GIVE HER KNOWLEDGE OF WHAT WAS

02:31PM   22   CONTAINED IN THE BANKRUPTCY.

02:31PM   23       SO EVEN IF YOU SAY, OKAY, SHE WAS THE ONE WHO TRANSFERRED

02:31PM   24   IT, SHE KNEW ABOUT THE BANKRUPTCY, AND SHE PAID THE DEBT, WE

02:31PM   25   STILL DON'T KNOW IF SHE DIDN'T KNOW THAT THE WHOLE $750,000



                                 UNITED STATES COURT REPORTERS
                                                                                40


02:31PM    1   THAT WENT TO NATA WAS PART OF THE BANKRUPTCY PROCEEDING.    WE

02:31PM    2   DON'T KNOW THAT.   THERE'S NO EVIDENCE THAT SHE HAS KNOWLEDGE OF

02:31PM    3   THAT.

02:31PM    4             THE COURT:    OKAY.

02:32PM    5             MS. GILG:     SO AGAIN, IT'S SO EASY FOR THE GOVERNMENT

02:32PM    6   TO SAY A TOTALITY OF THE CIRCUMSTANCES BUT YOU DON'T -- YOU

02:32PM    7   CAN'T ADD A BUNCH OF ZEROS AND COME UP WITH ONE, AND I THINK

02:32PM    8   RIGHT HERE WE HAVE A BUNCH OF ZEROS.

02:32PM    9             THE COURT:    OKAY.   ALL RIGHT.

02:32PM   10       WELL, LET ME INDICATE THAT, AS I THINK COUNSEL POINT OUT

02:32PM   11   IN YOUR PLEADINGS, THAT ON A RULE 29 MOTION OF COURSE THE

02:32PM   12   EVIDENCE MUST BE VIEWED IN THE LIGHT MOST FAVORABLE TO THE

02:32PM   13   GOVERNMENT NOTWITHSTANDING AND INCLUDING YOUR COMMENTS,

02:32PM   14   MR. NICK, OF COURSE THOSE ARE APPROPRIATE COMMENTS TO MAKE,

02:32PM   15   THEN THE COURT MUST DETERMINE WHETHER OR NOT ANY RATIONAL TRIER

02:32PM   16   OF FACT COULD FIND THE ESSENTIAL ELEMENTS OF THE OFFENSE AS

02:32PM   17   BEYOND A REASONABLE DOUBT.

02:32PM   18       IN THIS CASE THE EVIDENCE HERE -- AND LET ME TALK ABOUT

02:32PM   19   MR. KUBUROVICH FIRST.    WE KNOW THAT THE BANKRUPTCY, AND LOOKING

02:32PM   20   AT MY NOTES, WAS FILED MAY 25, 2010, AND DISCHARGE WAS GRANTED

02:32PM   21   I THINK IN AUGUST OF 2015, EARLY AUGUST OF 2015.

02:33PM   22       IN THE ALLEGATIONS OF THIS SCHEME INCLUDE THE FACT THAT IN

02:33PM   23   2008 THAT CASTLE LAKE DRIVE, THE MORTGAGE CEASED PAYMENT, THEY

02:33PM   24   WERE BEHIND AND THEN HE CEASED PAYMENT ON THAT.    THERE WAS

02:33PM   25   $200,000-PLUS DEBT ON CREDIT CARDS.    HE WAS MAKING MINIMAL



                                  UNITED STATES COURT REPORTERS
                                                                               41


02:33PM    1   PAYMENTS ON THAT, AND THEN ULTIMATELY STOPPED PAYMENT ON THOSE

02:33PM    2   I THINK TWO ITEMS ARE LISTED IN HIS BANKRUPTCY PETITION.

02:33PM    3       IT APPEARS THAT AROUND THIS SAME TIME THAT'S WHEN NATA LP

02:33PM    4   AND DESTRO WERE CREATED.     AT THAT POINT I THINK KRISTEL WAS THE

02:33PM    5   LOAN SIGNATORY.   THERE WAS TRAVEL, WE KNOW, TO LIECHTENSTEIN TO

02:33PM    6   OPEN UP THIS ACCOUNT IN KRISTEL'S NAME, AND BOTH OF THEM HAD

02:33PM    7   SIGNATORY RESPONSIBILITIES AND ACCESS TO THAT ACCOUNT.

02:33PM    8       I BELIEVE THERE WERE THREE TRANSFERS OF $250,000 FROM THAT

02:33PM    9   ACCOUNT FROM HIS PERSONAL BANK ACCOUNTS TO KRISTEL'S U.S. BANK

02:34PM   10   ACCOUNTS AND THEN 500,000 OF THAT WAS TRANSFERRED TO THE

02:34PM   11   LIECHTENSTEIN ACCOUNT.    THAT IS WHAT THE EVIDENCE SHOWED.

02:34PM   12       IN MARCH OF 2009 GOYKO RECEIVES, AND I MEAN NO DISRESPECT,

02:34PM   13   MR. KUBUROVICH RECEIVES NOTICE OF FORECLOSURE OF THE MORGAN

02:34PM   14   HILL HOME AND THEN SOME SHORT TIME AFTER THAT $50,000 IS

02:34PM   15   TRANSFERRED FROM ONE ACCOUNT TO ANOTHER.

02:34PM   16       AS I SAID, I THINK THE DESTRO AND NATA ACCOUNTS WERE

02:34PM   17   CREATED SOMEWHERE AROUND THERE.

02:34PM   18       WE KNOW THAT THE MONEY THAT WAS TRANSFERRED BACK FROM ONE

02:34PM   19   OF THE U.S. ACCOUNTS WAS USED FOR THE CASH PURCHASE OF THE

02:34PM   20   EAGLE RIDGE HOME.    I THINK $400,000 WAS WIRED BACK AND THEN

02:34PM   21   THERE WAS 200,000, ANOTHER TRANSFER OF 200,000 THAT WAS USED

02:35PM   22   FOR THE PURCHASE OF THE EAGLE RIDGE HOME.

02:35PM   23       NOW, THIS IS JUST A BRIEF SUMMARY OF WHAT THE EVIDENCE

02:35PM   24   SHOWED AND THE COURT RECALLS THE EVIDENCE SHOWING, THERE WERE

02:35PM   25   DEBTS PAID, I THINK MR. KUBUROVICH'S DEBTS WERE PAID FROM THE



                                   UNITED STATES COURT REPORTERS
                                                                                42


02:35PM    1   ACCOUNTS.    I THINK THE SUMMATION OF THE EVIDENCE SHOWS AND A

02:35PM    2   REASONABLE JUROR COULD FIND THAT ALL OF THAT SUGGESTS THAT

02:35PM    3   THOSE FUNDS WERE TRACEABLE BACK TO AT LEAST HIM OR A MAJORITY

02:35PM    4   OF THOSE FUNDS WERE TRACED BACK TO HIM.

02:35PM    5       WHEN VIEWED IN THE LIGHT MOST FAVORABLE TO THE GOVERNMENT,

02:35PM    6   THE COURT DOES FIND THAT THERE IS SUFFICIENT EVIDENCE TO ALLOW

02:35PM    7   ANY RATIONAL JUROR, TRIER OF FACT, TO FIND THE ESSENTIAL

02:35PM    8   ELEMENTS OF THE CRIMES AS TO MR. KUBUROVICH BEYOND A REASONABLE

02:35PM    9   DOUBT.

02:35PM   10       AND AS TO GOYKO, THE COURT WILL RESPECTFULLY DENY THE

02:35PM   11   MOTION, THE 29 MOTION AS WELL AS THE RULE 33 MOTION.   THE COURT

02:36PM   12   FINDS THAT BASED ON THE EVIDENCE PRESENTED, AS PRESENTED IN THE

02:36PM   13   HEARING AND AS HEARD BY THE JURY PURSUANT TO THE COURT'S

02:36PM   14   INSTRUCTIONS, THE JURY COULD FIND, ANY RATIONAL JUROR COULD

02:36PM   15   FIND GUILT BEYOND A REASONABLE DOUBT.

02:36PM   16       NOW, TURNING TO KRISTEL, AND THIS IS WHERE I THINK THE

02:36PM   17   DISCUSSION IS A LITTLE MORE DESERVING OF SOME MORE CLARITY, AND

02:36PM   18   THAT WAS REALLY THE ISSUE THAT I FOUND HERE IS WHAT IS THE

02:36PM   19   KNOWLEDGE?   WHAT KNOWLEDGE IS IT THAT THE EVIDENCE ESTABLISHES

02:36PM   20   THAT SHE ACTUALLY HAD KNOWLEDGE OF THE BANKRUPTCY?

02:36PM   21       IT'S VERY CLEAR THAT I CALLED IT SOPHISTICATED

02:36PM   22   TRANSACTIONS.   MAYBE THAT'S OWING TO MY LACK OF SOPHISTICATION,

02:36PM   23   BUT AS I OBSERVED THE TRANSACTIONS, BUT THEY WERE, THEY WERE

02:36PM   24   SIGNIFICANT TRANSACTIONS, INCLUDING INTERNATIONAL TRAVEL TO

02:36PM   25   OPEN THESE ACCOUNTS, SUBSEQUENT TRANSFER OF FUNDS TO OTHER



                                  UNITED STATES COURT REPORTERS
                                                                                43


02:37PM    1   ACCOUNTS HERE IN THE UNITED STATES, THE CREATION OF

02:37PM    2   CORPORATIONS, ENTITIES THAT WERE USED, AND MAYBE IT'S NOT

02:37PM    3   SOPHISTICATED BECAUSE IT'S LEGAL, IT'S ENTIRELY LEGAL TO

02:37PM    4   CONDUCT BUSINESS THAT WAY.

02:37PM    5       DO WE LOOK TO THE AGE OF THE INDIVIDUAL?     PROBABLY NOT.

02:37PM    6   THE FACT THAT SHE'S 19.   I KNOW YOU IN YOUR ARGUMENT SUGGESTED,

02:37PM    7   MS. GILG, THAT IN POINTING OUT YOUR CLIENT'S BLOG WHEN SHE

02:37PM    8   TALKED ABOUT THE LOVE OF HER CATS AND SHE WANTS TO GO HOME AND

02:37PM    9   SHE MISSES HOME, YOU POINT TO HER, PERHAPS, INNOCENCE AND

02:37PM   10   NAIVETY ABOUT TRAVEL AND THOSE TYPES OF THINGS, AND THAT

02:37PM   11   CERTAINLY IS ONE INTERPRETATION OF THAT.   SHE'S A YOUNG WOMAN

02:37PM   12   WHO LACKS THAT SOPHISTICATION AND THAT THEN COMPARED WITH THE

02:37PM   13   FINANCIAL RECORDS THAT WE KNOW, THE PAPER TRAILS SHOW THAT

02:37PM   14   THESE TRANSACTIONS OCCURRED.

02:38PM   15       I SUPPOSE, AND WHAT I HEAR, AND I'M HAPPY TO HEAR FROM YOU

02:38PM   16   AGAIN AND HEAR FROM COUNSEL AGAIN IN THE SECOND ROUND OF

02:38PM   17   ARGUMENT ABOUT KNOWLEDGE, I SUPPOSE THE TIMING, PERHAPS THE

02:38PM   18   BEST ARGUMENT FOR KNOWLEDGE AND THE JURY, A RATIONAL JUROR

02:38PM   19   FINDING KNOWLEDGE IS THE FINANCIAL TRANSACTIONS CLOSE IN TIME

02:38PM   20   TO THE ACTUAL BANKRUPTCY.

02:38PM   21       PERHAPS THAT'S THE STRONGEST EVIDENCE OF AN INFERENCE THAT

02:38PM   22   CAN BE DRAWN THAT OF COURSE SHE HAD KNOWLEDGE BECAUSE THE MONEY

02:38PM   23   WAS MOVED SO CLOSE IN TIME TO THE FILING, AND THAT WOULDN'T

02:38PM   24   HAVE HAPPENED BY COINCIDENCE, AND A RATIONAL JUROR COULD SO

02:38PM   25   FIND THAT THAT IS NOT JUST COINCIDENTAL, BUT RATHER IT WAS



                                UNITED STATES COURT REPORTERS
                                                                                  44


02:38PM    1   BECAUSE OF THE TIMING WITH THE BANKRUPTCY WAS INTENDED TO ACT

02:38PM    2   ON THAT.

02:38PM    3       SO LET ME TURN TO THE GOVERNMENT, AND I'LL HEAR FROM YOU

02:38PM    4   AGAIN, MS. GILG, AS TO THE ISSUE OF KNOWLEDGE.

02:38PM    5       YOU SEE THE ISSUE THAT I'M HERE GRAPPLING WITH, IT'S

02:39PM    6   KNOWLEDGE.    AND DOES THE EVIDENCE -- IS THERE SUFFICIENT

02:39PM    7   EVIDENCE TO SHOW THAT KRISTEL KUBUROVICH ACTUALLY DID HAVE

02:39PM    8   KNOWLEDGE SUCH THAT THE JURY HAS TO FIND?      THAT'S ONE OF THE

02:39PM    9   ELEMENTS OF THE OFFENSE.

02:39PM   10       AND IT'S CIRCUMSTANTIAL.      WE KNOW THAT CIRCUMSTANTIAL

02:39PM   11   EVIDENCE IS NOT -- TYPICALLY NOT AS GREAT AS DIRECT EVIDENCE,

02:39PM   12   BUT IT CAN SERVE AND IT'S GIVEN THE SAME WEIGHT.      IT CAN BE

02:39PM   13   GIVEN THE SAME WEIGHT AS DIRECT EVIDENCE BY A JURY.

02:39PM   14       SO, MR. SCHENK, MR. SIMEON.

02:39PM   15                MR. SCHENK:   THANK YOU, YOUR HONOR.   AT THE CLOSE OF

02:39PM   16   THE GOVERNMENT'S CASE THE EVIDENCE THAT THE JURY HAD WAS THAT

02:39PM   17   THERE WAS AN ACCUMULATION OF DEBT AND KIND OF FOR LACK OF A

02:39PM   18   BETTER WORD NOT A CARE ABOUT THAT.     THAT IT WASN'T NECESSARY TO

02:39PM   19   PAY OFF DEBT BECAUSE THE SOLUTION IS GOING TO COME THROUGH

02:39PM   20   BANKRUPTCY.

02:39PM   21       AND IN ORDER FOR AN INDIVIDUAL TO PRESERVE ASSETS AFTER

02:40PM   22   THE BANKRUPTCY, THEY NEED TO PUT THEM IN A PLACE WHERE THEY

02:40PM   23   WON'T BE CAPTURED AS PART OF THE BANKRUPTCY ESTATE.

02:40PM   24       AND WHAT A RATIONAL JURY COULD CONCLUDE AFTER HEARING THE

02:40PM   25   GOVERNMENT'S CASE WAS THAT MR. KUBUROVICH DEVELOPED A SCHEME TO



                                   UNITED STATES COURT REPORTERS
                                                                               45


02:40PM    1   ACCOMPLISH THAT, TO CONCEAL CERTAIN ASSETS OF VALUE FROM HIS

02:40PM    2   BANKRUPTCY ESTATE THAT WOULD BE CREATED THROUGH THE FILING.

02:40PM    3       AND IN ORDER TO DO THAT, HE NEEDS A PLACE TO PARK THE

02:40PM    4   ASSETS, AND THE EVIDENCE THAT THE GOVERNMENT PRESENTED WAS THAT

02:40PM    5   THE INDIVIDUAL THAT HE PARKED THESE ASSETS WITH WAS HIS

02:40PM    6   DAUGHTER.

02:40PM    7       A RATIONAL JURY COULD CONCLUDE I WOULD NEVER EXPECT TO SEE

02:40PM    8   E-MAILS DISCUSSING THIS ARRANGEMENT, ESPECIALLY BECAUSE IT'S A

02:40PM    9   FATHER AND DAUGHTER.

02:40PM   10       IF IT WAS AMONG BUSINESS PARTNERS, A RATIONAL JURY MIGHT

02:40PM   11   EXPECT A LITTLE MORE E-MAIL COMMUNICATION, MAYBE SOME CARELESS

02:40PM   12   INTERACTION OR A NEED ONE DAY TO TALK AT 9:00 O'CLOCK AND NOT

02:41PM   13   BE NEXT TO THE PERSON SO THE JURY MIGHT EXPECT THAT TO OCCUR IN

02:41PM   14   WRITING.

02:41PM   15       IN A CASE, THOUGH, LIKE THIS, A RATIONAL JURY REALLY COULD

02:41PM   16   SAY I WOULD NEVER EXPECT TO SEE ANY DIRECT EVIDENCE OF

02:41PM   17   KNOWLEDGE OF THIS KIND OF FAMILY SITUATION.

02:41PM   18       A RATIONAL JURY COULD CONCLUDE THAT IN ORDER FOR

02:41PM   19   MR. KUBUROVICH TO SUCCESSFULLY PARK HIS ASSETS, HE MUST HAVE A

02:41PM   20   TRUSTED SOURCE TO PARK THEM WITH AND WHEN THE JURY SEES THE

02:41PM   21   FINANCIAL TRANSACTIONS DONE FOR HIS BENEFIT, A HOUSE PURCHASED

02:41PM   22   THAT HE LIVES IN BY HIS DAUGHTER THROUGH A COMPANY THAT HE

02:41PM   23   HELPED TO ESTABLISH, A RATIONAL JURY COULD CONCLUDE THAT SHE

02:41PM   24   WAS PART OF THIS SCHEME; THAT SHE WAS A NECESSARY ACCOMPLICE, A

02:41PM   25   NECESSITY PART IN ORDER TO KEEP THE ASSETS FROM THE ESTATE, AND



                                UNITED STATES COURT REPORTERS
                                                                               46


02:41PM    1   THAT THE CONVERSATIONS ABOUT HOW THIS WAS GOING TO HAPPEN WHERE

02:42PM    2   MR. KUBUROVICH WOULD PUT THE ASSETS, ABOUT WHEN MR. KUBUROVICH

02:42PM    3   WOULD TELL HER TO MAKE FINANCIAL TRANSACTIONS NEVER OCCURRED IN

02:42PM    4   WRITING, BUT THAT THE JURY WAS PERSUADED BY THE CLOSE FAMILY,

02:42PM    5   FAMILIAL TIES BETWEEN THE TWO AS A LOT GOES UNSAID HERE.

02:42PM    6       WE WOULD NOT EXPECT AS A RATIONAL JURY TO SEE ANY OF THESE

02:42PM    7   INTERACTIONS IN WRITING THAT MR. KUBUROVICH TELLS HIS DAUGHTER

02:42PM    8   THE DATE OF A BANKRUPTCY FILING OR SHOWS HER A PAPER FROM THE

02:42PM    9   BANKRUPTCY FILING OR INVITES HER TO A MEETING WITH THE

02:42PM   10   BANKRUPTCY ATTORNEY BECAUSE ALL OF THOSE CONVERSATIONS HAPPEN

02:42PM   11   IN PERSON.

02:42PM   12       AND THE WAY YOU WOULD FIND EVIDENCE OF HER KNOWLEDGE OF

02:42PM   13   THE BANKRUPTCY FILING WOULD BE THROUGH HER ACTIONS AND WHAT THE

02:42PM   14   RATIONAL JURY WOULD WANT TO LOOK TO IS I WOULD NEVER EXPECT TO

02:42PM   15   SEE IT IN WRITING, BUT I WOULD EXPECT TO SEE HER DO THINGS TO

02:42PM   16   BENEFIT HIM.

02:42PM   17       AND THAT'S HOW I, AS A RATIONAL JURY, WOULD FIND THAT SHE

02:43PM   18   WAS AWARE OF THE BANKRUPTCY FILING WAS BECAUSE I WOULD EXPECT

02:43PM   19   HER TO SEE HER DOING THINGS THAT WOULD BENEFIT HIM THAT

02:43PM   20   WOULDN'T OTHERWISE MAKE SENSE.

02:43PM   21       AND WHAT THEY SEE IS RIGHT IN TIME THAT YOUR HONOR JUST

02:43PM   22   MENTIONED IT, THE FINANCIAL TRANSACTIONS, THAT PAIR UP RIGHT

02:43PM   23   AROUND THE TIME OF THE FILING, BUT ALSO KIND OF MORE BROADLY

02:43PM   24   FINANCIAL TRANSACTIONS THAT BENEFIT A DEFENDANT IN BANKRUPTCY

02:43PM   25   LIKE THE WARDA LOAN, LIKE THE PURCHASE OF A HOME THAT HE LIVES



                                UNITED STATES COURT REPORTERS
                                                                                47


02:43PM    1   IN.   THERE ARE FINANCIAL TRANSACTIONS THAT MS. KUBUROVICH DOES

02:43PM    2   THAT THE RATIONAL JURY SAYS THOSE ONLY MAKE SENSE IF HE IS IN

02:43PM    3   BANKRUPTCY, HE NEEDS A PLACE TO PARK HIS MONEY, AND THEN HE AND

02:43PM    4   HER TOGETHER CAN TALK AS A FATHER AND DAUGHTER WOULD DO ABOUT

02:43PM    5   WHEN CERTAIN TRANSACTIONS SHOULD BE MADE AND WHAT THOSE

02:43PM    6   TRANSACTIONS SHOULD ENTAIL.

02:43PM    7         SO WE AGREE WITH YOUR HONOR THAT IT IS THE TIMING OF THE

02:44PM    8   FINANCIAL TRANSACTIONS THAT'S A BIG PART OF THE CIRCUMSTANTIAL

02:44PM    9   EVIDENCE OF HER KNOWLEDGE, BUT IT ALSO IS THE FAMILY

02:44PM   10   RELATIONSHIP AND WHAT A JURY WOULD EXPECT TO SEE IF THE

02:44PM   11   DAUGHTER KNEW OF THE BANKRUPTCY FILING.

02:44PM   12              THE COURT:   OKAY.   THANK YOU.

02:44PM   13              MS. GILG:    YOUR HONOR, THE ONLY EVIDENCE OF THE

02:44PM   14   FAMILY RELATIONSHIP WAS IN THE BLOG WHICH SHOWED THAT THEY

02:44PM   15   FOUGHT ALL OF THE TIME AND THEY HAVE A TYPICAL FATHER/DAUGHTER

02:44PM   16   RELATIONSHIP, NOT THAT THEY HAD SOME EXTRAORDINARILY TIGHT

02:44PM   17   BUSINESS, YOU KNOW, RELATIONSHIP BETWEEN THE TWO OF THEM.      AND

02:44PM   18   AT THE TIME THAT THE GOVERNMENT CLOSED THEIR CASE, THERE WASN'T

02:44PM   19   EVEN EVIDENCE THAT MS. KUBUROVICH WAS INVOLVED IN MEDILEAF.

02:44PM   20         SO WHAT WE'RE TALKING ABOUT IS THE EVIDENCE THAT THE JURY

02:44PM   21   HAD WHEN THE CASE WAS CLOSED WAS THAT THE WARDA AND FONT LOANS

02:44PM   22   CAME IN AT THE BEGINNING OF MAY, AND, THEREFORE, IT MAKES SENSE

02:44PM   23   THAT THAT'S WHEN THE TRANSACTIONS WOULD HAPPEN THAT WOULD BE

02:44PM   24   GOING TO MEDILEAF.

02:44PM   25         I MEAN, IT MAKES PERFECT SENSE WHY MAY WAS FULL OF



                                 UNITED STATES COURT REPORTERS
                                                                               48


02:45PM    1   FINANCIAL TRANSACTIONS AND BECAUSE THAT'S WHEN THE MONEY CAME

02:45PM    2   IN FROM THE TITLE COMPANY ON THOSE LOANS.

02:45PM    3       SO AGAIN, I'M NOT EVEN TRYING TO DRAW TWO REASONABLE

02:45PM    4   INFERENCES BECAUSE I FIND ONE OF THE INFERENCES IS NOT

02:45PM    5   REASONABLE WHEN YOU CONSIDER THAT THIS WAS MONEY THAT WAS

02:45PM    6   ALREADY IN HER ACCOUNT OR ALREADY PART OF THE MONEY THAT WAS

02:45PM    7   PARKED, FOR LACK OF A BETTER WORD, WITH HIS DAUGHTER, OKAY, SO

02:45PM    8   HE COULD PROCEED.    SO THIS MONEY IS PARKED WITH HER.

02:45PM    9       HOW IS SHUFFLING IT BETWEEN ACCOUNTS GOING TO HIDE IT

02:45PM   10   ANYMORE?   I MEAN, THE LOGICAL -- HOW IS PUT -- YOU KNOW, I KNOW

02:45PM   11   I KEEP SAYING THIS, BUT HOW IS PUTTING MONEY FROM AN ACCOUNT

02:45PM   12   THAT THERE IS NO REFERENCE TO, OR I'M SORRY, AN ENTITY THAT

02:45PM   13   THERE IS NO REFERENCE TO IN THE BANKRUPTCY COURT INTO AN

02:45PM   14   ACCOUNT WHERE THERE IS A REFERENCE, HOW DOES THAT SHOW THAT MY

02:45PM   15   CLIENT KNEW THAT THERE WAS GOING TO BE A BANKRUPTCY FILING AT

02:45PM   16   THAT POINT?

02:45PM   17       I DON'T THINK THAT THE LOGICAL SENSE OF THE TIMING PANS

02:46PM   18   OUT WHEN YOU GO THROUGH WHAT THESE TRANSACTIONS WERE, AND I

02:46PM   19   WENT THROUGH THEM A LITTLE BIT IN MY BRIEF ON PAGES 14 AND 15

02:46PM   20   WHERE I TALKED ABOUT, YOU KNOW, THESE TRANSACTIONS WERE

02:46PM   21   OCCURRING IN MAY BECAUSE THE LOANS -- THE MONEY CAME FROM THE

02:46PM   22   LOANS IN MAY, AND I CAN'T REMEMBER WHETHER IT WAS THE FONT OR

02:46PM   23   THE WARDA LOAN THAT CAME ON MAY 7TH, AND THAT'S WHEN MONEY GOES

02:46PM   24   INTO THE ACCOUNTS, AND THEN IT COMES OUT, AND A LOT OF IT GOES

02:46PM   25   TO MEDILEAF.



                                   UNITED STATES COURT REPORTERS
                                                                               49


02:46PM    1       SO THERE'S NO EVIDENCE THAT IT WENT ANYWHERE OTHER THAN

02:46PM    2   MEDILEAF, AND THAT'S THE ONLY ACTUAL TRANSACTIONS THAT WENT

02:46PM    3   INTO A DIFFERENT ACCOUNT.

02:46PM    4       SO WHEN YOU SAY THAT THESE TRANSACTIONS SUPPORT THE

02:46PM    5   POSITION THAT A REASONABLE JURY COULD FIND THAT BASED ON THAT

02:46PM    6   ALONE THAT MY CLIENT HAD KNOWLEDGE THAT THERE WAS A BANKRUPTCY

02:46PM    7   FILING AND KNEW WHAT WAS CONTAINED IN THE BANKRUPTCY FILING, I

02:46PM    8   JUST, I DON'T FIND THAT TO BE -- I DON'T EVEN FIND THAT

02:47PM    9   REASONABLE SPECULATION.   I THINK THAT THE INFERENCE TO BE DRAWN

02:47PM   10   FROM THAT IS NOT THAT SHE KNEW BUT RATHER THAT SHE DIDN'T KNOW

02:47PM   11   WHAT HER FATHER WAS DOING.

02:47PM   12       I MEAN, THERE'S NO EVIDENCE THAT SHE HAD ANY DISCUSSIONS

02:47PM   13   WITH HER FATHER ABOUT FINANCIAL STUFF.   WHEN YOU READ THE BLOG,

02:47PM   14   IT'S NOT ABOUT PEOPLE TALKING ABOUT THE FINANCIAL SITUATIONS.

02:47PM   15   THEY'RE TALKING ABOUT WHAT THEY SEE AT THE AIRPORT, WHAT THEY

02:47PM   16   EAT, THE CUTE BOY SHE SEES.   I MEAN, THIS IS NOT A RELATIONSHIP

02:47PM   17   THAT IS CONDUCIVE TO THIS, YOU KNOW, FATHER AND DAUGHTER,

02:47PM   18   "BONNIE AND CLYDE" SORT OF ASPECT.

02:47PM   19       AND I JUST WANT TO POINT TO ONE OF THE CASES THAT CITES

02:47PM   20   TO -- WELL, WE DID CITE U.S. VERSUS PERSFULL, P-E-R-S-F-U-L-L,

02:48PM   21   AND AT PAGE 294 THE COURT TALKS ABOUT CONCEALMENT OF ASSETS AND

02:48PM   22   IT SAYS, YOU KNOW, IT REVIEWS SOMEONE'S ASSETS AND SAYS THIS

02:48PM   23   STATUTE IS THE CONGRESSIONAL ATTEMPT TO COVER ALL OF THE

02:48PM   24   POSSIBLE METHODS BY WHICH A DEBTOR OR ANY OTHER PERSON MAY

02:48PM   25   ATTEMPT TO DEFEAT THE ATTEMPT AND EFFECT OF THE BANKRUPTCY LAW



                                UNITED STATES COURT REPORTERS
                                                                                 50


02:48PM    1   THROUGH THE TYPE OF EFFORT TO KEEP ASSETS FROM BEING EQUITABLY

02:48PM    2   DISTRIBUTED AMONGST CREDITORS.     IT'S THE ATTEMPT TO EFFECT THE

02:48PM    3   BANKRUPTCY COURT.    THAT IS WHAT WE HAVE TO HAVE HERE.

02:48PM    4       IT CAN'T BE, WELL, SHE INTENDED TO BENEFIT HER FATHER WHO

02:48PM    5   WAS LOSING HIS SHIRT.    THAT'S NOT ENOUGH, AND THAT'S ALL I'M

02:48PM    6   HEARING HERE.   SHE WAS INTENT ON BENEFITTING HER FATHER BECAUSE

02:48PM    7   HE WAS LOSING HIS SHIRT AND MAYBE, MAYBE THAT'S WHAT HAPPENED.

02:48PM    8   MAYBE IT WAS TO PREVENT CREDITORS FROM COMING AFTER THEM.

02:48PM    9       BUT EVEN IF THAT WAS HER INTENT, IT STILL WOULD NOT BE A

02:48PM   10   VIOLATION OF THE LAW FOR WHICH WE'RE TALKING ABOUT, THE

02:49PM   11   CONCEALMENT OF ASSETS IN A BANKRUPTCY PROCEEDING.

02:49PM   12       THERE IS SIMPLY NO CIRCUMSTANTIAL EVIDENCE WHERE A

02:49PM   13   REASONABLE JUROR COULD DRAW AN INFERENCE THAT MY CLIENT KNEW

02:49PM   14   WHAT WAS IN THE PETITION LET ALONE THAT THERE WAS A PETITION.

02:49PM   15       AND I KEEP GOING BACK TO MCCORMICK BUT IN THAT CASE THE

02:49PM   16   COURT FOUND THAT TRACY, THAT'S THE WIFE, KNEW THAT HER HUSBAND

02:49PM   17   HAD CREATED THE MICHAEL PARIS BONER IDENTITY.       SHE ALSO KNEW OF

02:49PM   18   THE EXISTENCE OF THE BONER BANK ACCOUNT AT THE VALLEY BANK, AND

02:49PM   19   SHE RECEIVED AND ENDORSED A $50 CHECK DRAWN BY HER HUSBAND ON

02:49PM   20   THAT ACCOUNT.

02:49PM   21       THEN IT SAYS THAT THE UNCONTROVERTED EVIDENCE, HOWEVER,

02:49PM   22   SHOWED THAT TRACY DID NOT READ THE BANKRUPTCY DOCUMENTS BEFORE

02:49PM   23   SHE SIGNED THEM.    ALTHOUGH THE BANKRUPTCY ATTORNEY TESTIFIED

02:49PM   24   THAT IT WAS HIS OR IT WAS HER PRACTICE TO HAVE HER PARALEGALS

02:50PM   25   GO OVER THE BANKRUPTCY PETITION AND SCHEDULES WITH CLIENTS



                                   UNITED STATES COURT REPORTERS
                                                                                 51


02:50PM    1   BEFORE CLIENTS SIGNED THEM.     SO THERE WAS EVEN COUNTER EVIDENCE

02:50PM    2   THAT SHE DID READ THEM, AND THE COURT FOUND IT INSUFFICIENT.

02:50PM    3       AND I JUST -- I FEEL THAT IF THE KNOWLEDGE ELEMENT WAS NOT

02:50PM    4   PROVEN AND MCCORMICK AND WHITE AND KNIGHT -- I MEAN, KNIGHT IS

02:50PM    5   ANOTHER CASE WHERE, WHERE IT'S JUST -- THE ATTORNEY IS ALL OVER

02:50PM    6   THE PLACE.    HE KNOWS ABOUT THE COUNTS THAT ARE NOT BEING --

02:50PM    7   IT'S HIS OWN IOLTA ACCOUNT THAT IS NOT BEING DISCLOSED, AND IN

02:50PM    8   THAT CASE THEY DIDN'T FIND SUFFICIENT KNOWLEDGE AND INTENT.

02:50PM    9       SO, YOUR HONOR, I JUST FEEL THAT THIS IS A CASE WHERE THE

02:50PM   10   GOVERNMENT HAS COMPLETELY FAILED TO PROVE THAT, THAT ESSENTIAL

02:50PM   11   ELEMENT.

02:50PM   12                THE COURT:   ALL RIGHT.   THANK YOU.   WELL, I

02:50PM   13   APPRECIATE THE CONVERSATION ON THIS BECAUSE IT REALLY BOILS

02:50PM   14   DOWN TO THE EVIDENCE THAT DOES, IN MY MIND, THE EVIDENCE THAT

02:50PM   15   WOULD SUGGEST THAT CAN A REASONABLE JUROR FIND THAT THERE WAS

02:51PM   16   KNOWLEDGE, AN ESSENTIAL ELEMENT OF THIS CASE?       IT'S

02:51PM   17   CIRCUMSTANTIAL EVIDENCE, AND THE GOVERNMENT SUGGESTS THAT.      THE

02:51PM   18   GOVERNMENT SUGGESTS THAT, AND I THINK THEIR STRONGEST ARGUMENT

02:51PM   19   IS THE TIMING OF THE TRANSACTIONS VIS-A-VIS THE FILING OF THE

02:51PM   20   BANKRUPTCY.

02:51PM   21       AND I THINK A REASONABLE JUROR COULD LOOK AT THAT AND SAY,

02:51PM   22   THAT SUGGESTS SOMETHING.     THAT SUGGESTS THAT THE MONIES WERE

02:51PM   23   TRANSFERRED IN A WAY CONCURRENT WITH AND IS SO INTIMATE TO THE

02:51PM   24   DATE OF THE BANKRUPTCY FILING THAT IT WOULD INFER KNOWLEDGE OF

02:51PM   25   THE BANKRUPTCY FILING.



                                   UNITED STATES COURT REPORTERS
                                                                                52


02:51PM    1       WHY ELSE WOULD A -- A JURY MIGHT SAY THERE COULD BE OTHER

02:51PM    2   REASONS, BUT THAT'S A RATIONAL AND REASONABLE REASON FOR THAT

02:51PM    3   TRANSFER AND A REASON FOR US TO SO FIND GIVEN THE OTHER

02:51PM    4   TRANSACTIONS THAT KRISTEL WAS INVOLVED WITH.

02:51PM    5       I DO THINK IT IS SIGNIFICANT THAT SHE DID TRAVEL TO

02:52PM    6   LIECHTENSTEIN TO OPEN THE ACCOUNT; THAT SHE WAS PUT ON THE

02:52PM    7   ACCOUNT.   HER FATHER TOOK HER.   IT WASN'T A FAMILY VACATION.

02:52PM    8   IT WAS A SPECIFIC PURPOSE.   THEY WENT TO LIECHTENSTEIN, AND

02:52PM    9   THEY DID SOME OTHER TRAVEL, I BELIEVE, BUT IT APPEARS, THE

02:52PM   10   EVIDENCE COULD SHOW, AND I THINK A REASONABLE JUROR COULD FIND,

02:52PM   11   THAT THAT TRIP WAS SCHEDULED TO OPEN A BANK ACCOUNT OFFSHORE,

02:52PM   12   OFFSHORE FROM THE UNITED STATES, IF YOU WILL, FOR SOME PURPOSE.

02:52PM   13       THEN THE EVIDENCE SHOWED THAT MONIES WERE TRANSFERRED FROM

02:52PM   14   THAT ACCOUNT.   THEY BOTH HAD SIGNATORY RIGHTS TO THAT ACCOUNT,

02:52PM   15   BUT A REASONABLE JURY COULD FIND THAT WHAT WAS THE NECESSITY?

02:52PM   16   WHY DID KRISTEL NEED TO BE ON THE ACCOUNT IF THEY BOTH HAD

02:52PM   17   SIGNATORY?   PERHAPS THAT'S THE FATHER'S INTENT TO PROVIDE HIS

02:53PM   18   DAUGHTER WITH SOME FINANCIAL LIBERTIES, AND WE DON'T KNOW ABOUT

02:53PM   19   THAT.   BUT WHAT WE DO KNOW, THE EVIDENCE SHOWS, IS THAT

02:53PM   20   ACCOUNT, THE LIECHTENSTEIN ACCOUNT, WAS USED TO MOVE MONIES

02:53PM   21   AROUND ULTIMATELY FOR THE EAGLE RIDGE PURCHASE.

02:53PM   22       MR. SCHENK SUGGESTS THAT THERE IS NO DIRECT EVIDENCE OF

02:53PM   23   THIS, TAPES, OTHER WITNESSES WHO TESTIFIED, BUT HE SUGGESTS

02:53PM   24   THAT THE REALITY OF LIFE IS THAT A FATHER AND DAUGHTER ARE

02:53PM   25   GOING TO HAVE CONVERSATIONS ABOUT BUSINESS TRANSACTIONS, THAT A



                                 UNITED STATES COURT REPORTERS
                                                                                53


02:53PM    1   REASONABLE JURY COULD FIND THAT OCCURS, AND THAT DOESN'T OCCUR

02:53PM    2   THROUGH THE COURSE OF E-MAILS, IT DOESN'T OCCUR THROUGH

02:53PM    3   LETTERS, IT DOESN'T OCCUR THROUGH COURIERS AND THAT TYPE OF

02:53PM    4   THING.   IT OCCURS THROUGH A FATHER TELLING HIS DAUGHTER TO DO

02:53PM    5   CERTAIN THINGS, AND THOSE THINGS HAPPEN ON THE ACCOUNTS THAT

02:53PM    6   SHE HAS ACCESS TO.

02:53PM    7       I THINK THERE'S STRONG EVIDENCE THAT SHOWS THAT THERE WAS

02:54PM    8   SOME TYPE OF AN INFLUENCE TO DO THOSE THINGS AND THAT SHE ACTED

02:54PM    9   IN THAT WAY.   I THINK A REASONABLE JURY COULD FIND THAT.

02:54PM   10       THE QUESTION THEN BECOMES, DOES ALL THAT THEN EQUATE TO OR

02:54PM   11   DO ALL OF THOSE, I'LL CALL THEM BRICKS THAT WE BUILD A WALL

02:54PM   12   WITH, DO THEY EQUATE TO SHOWING KNOWLEDGE OF THE BANKRUPTCY?

02:54PM   13   AND I THINK MR. SCHENK'S POINT IS WELL TAKEN THAT WE DON'T HAVE

02:54PM   14   DIRECT EVIDENCE OF THAT, BUT THE TIMING OF IT AND HER CONTROL

02:54PM   15   OF THOSE ACCOUNTS WOULD CERTAINLY ALLOW A REASONABLE JUROR TO

02:54PM   16   SO FIND THAT BECAUSE THE MONIES WERE MOVED IN SUCH A WAY WHERE

02:54PM   17   SHE HAD ACCOUNTS, CONTROL, RATHER, SHE DID THAT EITHER ON HER

02:54PM   18   OWN OR SHE DID THAT BECAUSE OF DIRECTION OF HER FATHER.     THERE

02:54PM   19   WAS NO EVIDENCE OF ANY OF THAT.

02:54PM   20       WHAT THERE IS EVIDENCE OF IS THAT IT HAPPENED AND I

02:55PM   21   SUPPOSE COULD A REASONABLE JURY LOOK AT THAT AND MAKE THE

02:55PM   22   INFERENCE THAT IT HAPPENED CLOSE IN TIME TO THE BANKRUPTCY,

02:55PM   23   THOSE TRANSACTIONS HAPPENED SO CLOSE IN TIME AND NOT OUT OF

02:55PM   24   ACCIDENT BUT FOR A REAL PURPOSE?

02:55PM   25       AND IF A REASONABLE JURY COULD FIND THAT THERE WAS SOME



                                 UNITED STATES COURT REPORTERS
                                                                                  54


02:55PM    1   PURPOSE IN THE TIMING OF THOSE, COULD A REASONABLE JURY FIND

02:55PM    2   THAT THAT PURPOSE WAS CONNECTED TO THE BANKRUPTCY SUCH THAT

02:55PM    3   KRISTEL KNEW ABOUT THE BANKRUPTCY?

02:55PM    4          WELL, I KNOW, MS. GILG, YOU SUGGEST THAT'S NOT ENOUGH.

02:55PM    5               MS. GILG:    WELL, IT'S ALSO NOT ENOUGH TO SHOW THAT

02:55PM    6   SHE KNEW WHAT WAS CONTAINED IN THE PETITION IN THE BANKRUPTCY.

02:55PM    7               THE COURT:   I KNOW YOU KEEP COMING BACK TO THE

02:55PM    8   MCCORMICK SITUATION, AND I THINK THAT'S WHAT MCCORMICK STANDS

02:55PM    9   FOR.    I APPRECIATE THAT.

02:55PM   10          I'M FOCUSSED MORE ON JUST THE KNOWLEDGE OF THE BANKRUPTCY

02:55PM   11   ITSELF, AND I THINK THAT'S WHAT THE GOVERNMENT HAS TO PROVE,

02:55PM   12   AND THEY PROVED IT THROUGH CIRCUMSTANTIAL EVIDENCE.

02:56PM   13          AS I SAID, I THINK A REASONABLE JUROR COULD MAKE THAT --

02:56PM   14   THEY COULD MAKE THAT DECISION JUST BASED ON THE TIMING.       I

02:56PM   15   THINK THAT'S POSSIBLE THAT THEY COULD SAY THAT, WELL, BECAUSE

02:56PM   16   THIS HAPPENED SO CLOSE IN TIME, SHE MUST HAVE HAD KNOWLEDGE.

02:56PM   17          NOW, ON THE OTHER HAND, I ALSO LOOK AT THIS AND I THINK IS

02:56PM   18   THAT, IS THAT INFERENCE AN INFERENCE TOO FAR GIVEN THE EVIDENCE

02:56PM   19   HERE, NOTWITHSTANDING THE TIMING OF THIS?     NOTWITHSTANDING THE

02:56PM   20   CLOSE TIMING OF THIS, THERE ISN'T ANYTHING ELSE BUT, AS

02:56PM   21   MR. NICK SUGGESTS, IS CONJECTURE AND SPECULATION?     AND DOES

02:56PM   22   THAT CROSS THE BRIDGE TOO FAR THAT MR. NICK TALKED ABOUT THAT,

02:56PM   23   WELL, JUDGE, THEY HAVE TO HAVE MORE THAN THIS SPECULATION?

02:56PM   24   THERE HAS TO BE MORE EVIDENCE OF THAT.

02:56PM   25          I THINK THE EVIDENCE IS HERE THAT WOULD ALLOW A JURY TO



                                  UNITED STATES COURT REPORTERS
                                                                                   55


02:57PM    1   THINK ABOUT THAT ISSUE, BUT IS IT ENOUGH FOR A JURY TO FIND

02:57PM    2   BEYOND A REASONABLE DOUBT THAT SHE HAD ACTUAL KNOWLEDGE?       I

02:57PM    3   HAVE SOME DOUBT ABOUT THAT.     I HAVE TO CONFESS, I DO, I HAVE

02:57PM    4   SOME REAL DOUBT ABOUT THAT.

02:57PM    5       I DO THINK THAT THE EVIDENCE SHOWS THAT SHE MOVED THIS

02:57PM    6   MONEY, PERHAPS AT HER FATHER'S DIRECTION, PERHAPS AT HER OWN

02:57PM    7   BECAUSE SHE FELT THAT IT WAS THE RIGHT TIME TO DO IT.       WE DON'T

02:57PM    8   KNOW.   THE EVIDENCE IS VACANT ON THAT.

02:57PM    9       BUT FOR THE HIGH STANDARD OF PROOF BEYOND A REASONABLE

02:57PM   10   DOUBT, I THINK THAT IT DOESN'T MEET THAT.     I'M GOING TO GRANT

02:57PM   11   THE RULE 29 MOTION AS TO KRISTEL.

02:57PM   12              MS. GILG:    THANK YOU, YOUR HONOR.     YOUR HONOR, I

02:57PM   13   WOULD ALSO LIKE TO MAKE A RULE 33 MOTION IN CASE THE GOVERNMENT

02:57PM   14   APPEALS.   IT'S VERY PERFUNCTORY.     COULD WE HAVE UNTIL THE END

02:57PM   15   OF THE WEEK TO FILE IT, OR CAN I JUST DO IT ORALLY?

02:57PM   16              THE COURT:    YOU CAN DO IT ORALLY TO PRESERVE IT FOR

02:57PM   17   THE RECORD.   ANYTHING ELSE YOU WANT TO HEAR ON THAT?      DO YOU

02:57PM   18   INCORPORATE BY REFERENCE YOUR ARGUMENTS MADE?

02:57PM   19              MS. GILG:    YES.   THANK YOU.

02:57PM   20              THE COURT:    DOES THE GOVERNMENT WISH TO BE HEARD ON

02:57PM   21   RULE 33?

02:57PM   22              MR. SCHENK:   NO.

02:57PM   23              THE COURT:    ALL RIGHT.   THANK YOU.   I'M GOING TO

02:58PM   24   RESPECTFULLY DECLINE THAT MOTION AT THIS TIME.

02:58PM   25       WE'LL SET A SENTENCING DATE.



                                 UNITED STATES COURT REPORTERS
                                                                                   56


02:58PM    1              MR. NICK:    YEAH.    COULD I GRAB MY CALENDAR, YOUR

02:58PM    2   HONOR?

02:58PM    3              THE COURT:    YES.

02:58PM    4       (PAUSE IN PROCEEDINGS.)

02:58PM    5              MR. NICK:    I'M READY, YOUR HONOR.

02:58PM    6              THE COURT:    TELL ME WHAT LOOKS GOOD FOR YOUR --

02:58PM    7              MR. NICK:    HOW LONG IS PROBATION TAKING?

02:58PM    8              THE COURT:    WELL, IT IS OUT OF CUSTODY.    WE SHOULD

02:58PM    9   PROBABLY SET SOMETHING IN DECEMBER, I THINK.

02:58PM   10              MR. NICK:    ALL RIGHT.

02:58PM   11              THE COURT:    SO THE 17TH?   THE 10TH?

02:58PM   12              MR. NICK:    HOW IS --

02:58PM   13              THE CLERK:    THE 10TH, YOUR HONOR, YOU CURRENTLY HAVE

02:58PM   14   TWO SENTENCINGS SET THAT DAY.

02:58PM   15              THE COURT:    OH, THAT'S PROBABLY TOO MANY.

02:58PM   16              THE CLERK:    ON THE 17TH YOU HAVE ONE CURRENTLY.

02:59PM   17              THE COURT:    HOW ABOUT THE 17TH?

02:59PM   18              MR. NICK:    IS THE AFTERNOON POSSIBLE, YOUR HONOR?

02:59PM   19              THE COURT:    IT WOULD BE 1:30 ON THE 17TH.

02:59PM   20              MR. NICK:    YES.    THANK YOU.

02:59PM   21              MR. SIMEON:   THAT'S FINE FOR THE GOVERNMENT.

02:59PM   22              THE COURT:    OKAY.   THANK YOU.   ALL RIGHT.   ANYTHING

02:59PM   23   FURTHER?

02:59PM   24              MR. SIMEON:   NO, YOUR HONOR.

02:59PM   25              MS. GILG:    THANK YOU VERY MUCH, YOUR HONOR.



                                 UNITED STATES COURT REPORTERS
                                                                                57


02:59PM    1             DEFENDANT GOYKO MR. KUBUROVICH:    THANK YOU, YOUR

02:59PM    2   HONOR.

02:59PM    3             MR. NICK:    YOUR HONOR, DOES THE COURT HAVE A RULE

02:59PM    4   WITH RESPECT TO HOW SOON IT WANTS THE SENTENCING BRIEF FILED?

02:59PM    5             THE COURT:    OUR LOCAL RULES SPEAK TO THAT, BUT LET

02:59PM    6   ME JUST SUGGEST THAT YOU SHOULD TAKE YOUR CLIENT DOWNSTAIRS TO

02:59PM    7   PROBATION NOW TO FILL OUT SOME INITIAL PAPERWORK.

02:59PM    8             MR. NICK:    SO WHATEVER THE LOCAL RULES ARE.

02:59PM    9             THE COURT:    THAT'S RIGHT.

02:59PM   10             MR. NICK:    THANK YOU.

02:59PM   11             MR. SIMEON:   THANK YOU.

02:59PM   12             MR. SCHENK:   THANK YOU.

02:59PM   13       (COURT CONCLUDED AT 2:59 P.M.)

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                UNITED STATES COURT REPORTERS
 1

 2

 3                      CERTIFICATE OF REPORTER

 4

 5

 6

 7        I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8   STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9   280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10   CERTIFY:

11        THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12   A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13   ABOVE-ENTITLED MATTER.

14

15
                              ______________________________
16                            IRENE RODRIGUEZ, CSR, RMR, CRR
                              CERTIFICATE NUMBER 8074
17

18
                              DATED:   OCTOBER 17, 2018
19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
